ICJ_166_ConventionTerrorismFinancingCERD_UKR_RUS_2019-11-08_JUD_01_PO_00_FR.txt.           COUR INTERNATIONALE DE JUSTICE


             RECUEIL DES ARRÊTS,
      AVIS CONSULTATIFS ET ORDONNANCES


     APPLICATION DE LA CONVENTION
  INTERNATIONALE POUR LA RÉPRESSION
    DU FINANCEMENT DU TERRORISME
 ET DE LA CONVENTION INTERNATIONALE
SUR L’ÉLIMINATION DE TOUTES LES FORMES
       DE DISCRIMINATION RACIALE
       (UKRAINE c. FÉDÉRATION DE RUSSIE)

          EXCEPTIONS PRÉLIMINAIRES


           ARRÊT DU 8 NOVEMBRE 2019




                 2019
          INTERNATIONAL COURT OF JUSTICE


           REPORTS OF JUDGMENTS,
        ADVISORY OPINIONS AND ORDERS


  APPLICATION OF THE INTERNATIONAL
   CONVENTION FOR THE SUPPRESSION
   OF THE FINANCING OF TERRORISM
AND OF THE INTERNATIONAL CONVENTION
  ON THE ELIMINATION OF ALL FORMS
      OF RACIAL DISCRIMINATION
       (UKRAINE v. RUSSIAN FEDERATION)

           PRELIMINARY OBJECTIONS


         JUDGMENT OF 8 NOVEMBER 2019

                          Mode oﬃciel de citation :
       Application de la convention internationale pour la répression
      du financement du terrorisme et de la convention internationale
       sur l’élimination de toutes les formes de discrimination raciale
     (Ukraine c. Fédération de Russie), exceptions préliminaires, arrêt,
                         C.I.J. Recueil 2019, p. 558




                              Oﬃcial citation:
      Application of the International Convention for the Suppression
     of the Financing of Terrorism and of the International Convention
          on the Elimination of All Forms of Racial Discrimination
    (Ukraine v. Russian Federation), Preliminary Objections, Judgment,
                        I.C.J. Reports 2019, p. 558




                                              No de vente:
ISSN 0074-4441
ISBN 978-92-1-157378-7
                                              Sales number   1176

                                8 NOVEMBRE 2019

                                       ARRÊT




     APPLICATION DE LA CONVENTION
  INTERNATIONALE POUR LA RÉPRESSION
    DU FINANCEMENT DU TERRORISME
 ET DE LA CONVENTION INTERNATIONALE
SUR L’ÉLIMINATION DE TOUTES LES FORMES
       DE DISCRIMINATION RACIALE
   (UKRAINE c. FÉDÉRATION DE RUSSIE)
      EXCEPTIONS PRÉLIMINAIRES




  APPLICATION OF THE INTERNATIONAL
   CONVENTION FOR THE SUPPRESSION
   OF THE FINANCING OF TERRORISM
AND OF THE INTERNATIONAL CONVENTION
  ON THE ELIMINATION OF ALL FORMS
      OF RACIAL DISCRIMINATION
   (UKRAINE v. RUSSIAN FEDERATION)
       PRELIMINARY OBJECTIONS




                               8 NOVEMBER 2019

                                 JUDGMENT

558




                           TABLE DES MATIÈRES

                                                                           Paragraphes

Qualités                                                                         1-22
     I. Introduction                                                            23-37
       A. Objet du diﬀérend                                                     23-32
       B. Bases de compétence invoquées par l’Ukraine                           33-37
    II. La convention internationale pour la répression du
        financement du terrorisme                                               38-77
       A. La compétence ratione materiae au titre de la CIRFT                   39-64
       B. Les conditions procédurales préalables énoncées             à
          l’article 24 de la CIRFT                                              65-77
           1. La question de savoir si le diﬀérend entre les Parties n’a
              pas pu être réglé par voie de négociation                         66-70
           2. La question de savoir si les Parties ne sont pas parvenues
              à se mettre d’accord sur l’organisation d’un arbitrage            71-77
    III. La convention internationale sur l’élimination de toutes
         les formes de discrimination raciale                                  78-133
       A. La compétence ratione materiae au titre de la CIEDR                   79-97
       B. Les conditions procédurales préalables énoncées             à
          l’article 22 de la CIEDR                                             98-121
           1. Le caractère alternatif ou cumulatif des conditions
              procédurales préalables                                          99-113
           2. La question de savoir si les Parties ont tenté de négocier
              un règlement de leur diﬀérend relatif à la CIEDR                114-121
       C. Recevabilité                                                        122-133
Dispositif                                                                        134




4

               559




                               COUR INTERNATIONALE DE JUSTICE

    2019                                         ANNÉE 2019
8 novembre
Rôle général
   no 166                                       8 novembre 2019

                APPLICATION DE LA CONVENTION
             INTERNATIONALE POUR LA RÉPRESSION
               DU FINANCEMENT DU TERRORISME
            ET DE LA CONVENTION INTERNATIONALE
           SUR L’ÉLIMINATION DE TOUTES LES FORMES
                  DE DISCRIMINATION RACIALE
                              (UKRAINE c. FÉDÉRATION DE RUSSIE)

                                    EXCEPTIONS PRÉLIMINAIRES




                                                    ARRÊT


                  Objet du différend — Instance introduite par l’Ukraine sur le fondement de la
               CIRFT et de la CIEDR — Deux aspects du différend — Prétendus manquements
               de la Fédération de Russie à ses obligations au titre de la CIRFT et de la CIEDR.
                  Bases de compétence invoquées par l’Ukraine — Paragraphe 1 de l’article 24 de
               la CIRFT et article 22 de la CIEDR.

                                                       * *
                  Question de savoir si la Cour a compétence ratione materiae au titre de la CIRFT.
                  Question de savoir si les actes dont le demandeur tire grief entrent dans les pré-
               visions de la CIRFT — Interprétation de la CIRFT conformément aux règles
               énoncées dans la convention de Vienne sur le droit des traités — Portée des obliga-
               tions découlant de la CIRFT — CIRFT s’appliquant aux infractions commises par
               des individus — Financement par un Etat d’actes de terrorisme non visé par la
               CIRFT — Sens ordinaire des termes « toute personne » figurant à l’article 2 de la
               CIRFT — Termes s’appliquant tant aux personnes agissant à titre privé qu’à celles
               ayant le statut d’agent d’un Etat — Obligation pour les Etats parties à la CIRFT

               5

560           application de la cirft et de la ciedr (arrêt)

de prendre les mesures nécessaires et de coopérer pour prévenir et réprimer les
infractions de financement d’actes de terrorisme — Définition du terme « fonds » à
l’article premier ne devant pas être traitée au stade actuel de la procédure — Ques-
tion de savoir si des actes particuliers entrent dans les prévisions de l’alinéa a)
ou b) du paragraphe 1 de l’article 2 de la CIRFT relevant du fond de l’affaire —
Questions concernant l’existence des éléments moraux requis sans pertinence pour
ce qui est de la compétence ratione materiae de la Cour — Exception d’incompé-
tence ratione materiae au titre de la CIRFT ne pouvant être retenue.

                                          *
   Question de savoir si les conditions procédurales préalables énoncées au para-
graphe 1 de l’article 24 de la CIRFT sont remplies.
   Première condition préalable : question de savoir si le différend entre les Parties
n’a pas pu être réglé par voie de négociation — Condition préalable requérant qu’il
ait été véritablement tenté de régler le différend par voie de négociation — Peu de
progrès enregistrés par les Parties lors des négociations — Différend n’ayant pas
pu être réglé par voie de négociation dans un délai raisonnable — Première condi-
tion préalable remplie — Seconde condition préalable : question de savoir si les
Parties ne sont pas parvenues à se mettre d’accord sur l’organisation d’un arbi-
trage — Impossibilité de parvenir à un accord dans le délai requis malgré les négo-
ciations — Seconde condition préalable remplie.

                                          *
   Cour compétente pour connaître des demandes présentées par l’Ukraine sur le
fondement de la CIRFT.

                                        * *
   Question de savoir si la Cour a compétence ratione materiae au titre de la
CIEDR.
   Question de savoir si les mesures dont le demandeur tire grief entrent dans les
prévisions de la CIEDR — Parties convenant que les Tatars de Crimée et Ukrai-
niens de souche en Crimée constituent des groupes ethniques protégés par la
CIEDR — Droits et obligations formulés en termes généraux dans la CIEDR —
Mesures dont l’Ukraine tire grief susceptibles de porter atteinte à la jouissance de
certains droits protégés par la CIEDR — Mesures entrant dans les prévisions de
la CIEDR — Demandes formulées par l’Ukraine entrant dans le champ d’applica-
tion de la CIEDR.

                                          *
    Question de savoir si les conditions procédurales préalables énoncées à l’ar-
ticle 22 de la CIEDR sont remplies.
    Question de savoir si les deux conditions préalables ont un caractère alternatif
ou cumulatif — Application des règles du droit international coutumier relatives à
l’interprétation des traités — Signification de la conjonction « ou » dans le membre
de phrase « n’aura pas été réglé par voie de négociation ou au moyen des procé-
dures expressément prévues par [la CIEDR] » — Terme « ou » pouvant avoir un


6

561          application de la cirft et de la ciedr (arrêt)

sens aussi bien disjonctif que conjonctif — Article 22 devant être interprété dans
son contexte — Négociation et procédure sous les auspices du Comité pour l’élimi-
nation de la discrimination raciale constituant deux moyens de parvenir au même
objectif — Caractère cumulatif des conditions préalables non étayé par le contexte
de l’article 22 — Article 22 devant également être interprété à la lumière de l’objet
et du but de la CIEDR — Etats parties ayant pour objectif d’éliminer effective-
ment et rapidement la discrimination raciale — Objectif plus difficile à atteindre si
les conditions procédurales préalables énoncées à l’article 22 étaient cumula-
tives — Nul besoin d’examiner les travaux préparatoires de la CIEDR — Article 22
subordonnant la compétence de la Cour au respect de conditions préalables de
caractère alternatif.
   Question de savoir si les Parties ont tenté de négocier un règlement de leur dif-
férend — Notion de « négociation » — Condition préalable de négociation remplie
dès lors que les négociations ont échoué, qu’elles sont devenues inutiles ou qu’elles
ont abouti à une impasse — Ukraine ayant véritablement tenté de négocier —
Négociations entre les Parties devenues inutiles ou en situation d’impasse lorsque
l’Ukraine a déposé sa requête — Conditions procédurales préalables remplies.

                                         *
   Cour compétente pour connaître des demandes formulées par l’Ukraine sur le
fondement de la CIEDR.

                                        * *
   Exception d’irrecevabilité soulevée par la Fédération de Russie à l’égard de la
partie de la requête de l’Ukraine comportant les demandes fondées sur la CIEDR —
Affirmation selon laquelle la requête serait irrecevable au motif que les voies de
recours internes n’avaient pas été épuisées lorsque la Cour a été saisie du diffé-
rend — Droit international coutumier requérant que les recours internes aient été
préalablement épuisés lorsqu’un Etat fait valoir une réclamation au nom de ses
ressortissants — Ukraine reprochant à la Fédération de Russie le comportement
systématique que celle-ci aurait adopté s’agissant du traitement réservé aux com-
munautés ukrainienne et tatare de Crimée — Non-applicabilité de la règle de
l’épuisement des voies de recours internes dans les circonstances de l’espèce —
Rejet de l’exception d’irrecevabilité soulevée par la Fédération de Russie à l’égard
de la requête de l’Ukraine en ce qu’elle a trait à la CIEDR.

                                        * *
   Cour compétente pour connaître des demandes présentées par l’Ukraine sur le
fondement de la CIEDR et requête de l’Ukraine recevable en ce qu’elle a trait à
ces demandes.



                                     ARRÊT

Présents : M. Yusuf,     président ; Mme Xue, vice-présidente ; MM. Tomka,
           Abraham,      Bennouna, Cançado Trindade, Mme Donoghue,

7

562          application de la cirft et de la ciedr (arrêt)

            M. Gaja, Mme Sebutinde, MM. Bhandari, Robinson, Crawford,
            Salam, Iwasawa, juges ; MM. Pocar, Skotnikov, juges ad hoc ;
            M. Gautier, greﬃer.


   En l’aﬀaire relative à l’application de la convention internationale pour la
répression du ﬁnancement du terrorisme et de la convention internationale sur
l’élimination de toutes les formes de discrimination raciale,
    entre
l’Ukraine,
représentée par
   S. Exc. Mme Olena Zerkal, vice-ministre des aﬀaires étrangères de l’Ukraine,
   comme agent ;
   S. Exc. M. Vsevolod Chentsov, ambassadeur extraordinaire et plénipoten-
tiaire de l’Ukraine auprès du Royaume des Pays-Bas,
   comme coagent ;
   M. Harold Hongju Koh, professeur de droit international, titulaire de la
chaire Sterling à la faculté de droit de l’Université de Yale, membre des bar-
reaux de New York et du district de Columbia,
   M. Jean-Marc Thouvenin, professeur à l’Université Paris Nanterre, secrétaire
général de l’Académie de droit international de La Haye,
   Mme Marney L. Cheek, cabinet Covington & Burling LLP, membre du bar-
reau du district de Columbia,
   M. Jonathan Gimblett, cabinet Covington & Burling LLP, membre des bar-
reaux du district de Columbia et de Virginie,
   M. David M. Zionts, cabinet Covington & Burling LLP, membre des barreaux
de la Cour suprême des Etats-Unis d’Amérique et du district de Columbia,
   comme conseils et avocats ;
   Mme Oksana Zolotaryova, directrice par intérim de la direction du droit inter-
national au ministère des aﬀaires étrangères de l’Ukraine,
   Mme Clovis Trevino, cabinet Covington & Burling LLP, membre des bar-
reaux du district de Columbia, de Floride et de New York,
   M. Volodymyr Shkilevych, cabinet Covington & Burling LLP, membre des
barreaux d’Ukraine et de New York,
   M. George M. Mackie, cabinet Covington & Burling LLP, membre des bar-
reaux du district de Columbia et de Virginie,
   Mme Megan O’Neill, cabinet Covington & Burling LLP, membre des bar-
reaux du district de Columbia et du Texas,
   comme conseils ;
   M. Taras Kachka, conseiller du ministre des aﬀaires étrangères de l’Ukraine,
   M. Roman Andarak, chef adjoint de la mission de l’Ukraine auprès de
l’Union européenne,
   M. Refat Chubarov, président du Majlis des Tatars de Crimée, député du
peuple ukrainien,
   M. Bohdan Tyvodar, chef adjoint de division au service de sécurité de
l’Ukraine,
   M. Ihor Yanovskyi, chef d’unité au service de sécurité de l’Ukraine,

8

563           application de la cirft et de la ciedr (arrêt)

    M. Mykola Govorukha, chef adjoint d’unité au parquet général de l’Ukraine,

    Mme Myroslava Krasnoborova, procureur de liaison à Eurojust,
    comme conseillers ;
    Mme Katerina Gipenko, ministère des aﬀaires étrangères de l’Ukraine,
    Mme Valeriya Budakova, ministère des aﬀaires étrangères de l’Ukraine,
    Mme Olena Vashchenko, consulat général d’Ukraine à Istanbul,
    Mme Soﬁa Shovikova, ambassade d’Ukraine au Royaume des Pays-Bas,
    Mme Olga Bondarenko, ambassade d’Ukraine au Royaume des Pays-Bas,
    M. Vitalii Stanzhytskyi, ministère de l’intérieur de l’Ukraine,
    Mme Angela Gasca, cabinet Covington & Burling LLP,
    Mme Rebecca Mooney, cabinet Covington & Burling LLP,
    comme assistants,
    et
la Fédération de Russie,
représentée par
   S. Exc. M. Dmitry Lobach, ambassadeur itinérant, ministère des aﬀaires
étrangères de la Fédération de Russie,
   M. Ilya Rogachev, directeur du département des nouveaux déﬁs et menaces
au ministère des aﬀaires étrangères de la Fédération de Russie,
   M. Grigory Lukiyantsev, PhD, représentant spécial du ministère des aﬀaires
étrangères de la Fédération de Russie pour les droits de l’homme, la démocratie
et la primauté du droit, directeur adjoint du département pour la coopération
humanitaire et les droits de l’homme du ministère des aﬀaires étrangères de la
Fédération de Russie,
   comme agents ;
   M. Mathias Forteau, professeur à l’Université Paris Nanterre,
   M. Alain Pellet, professeur émérite de l’Université Paris Nanterre, ancien pré-
sident de la Commission du droit international, membre de l’Institut de droit
international,
   M. Samuel Wordsworth, QC, membre du barreau d’Angleterre et du pays de
Galles, membre du barreau de Paris, Essex Court Chambers,
   M. Andreas Zimmermann, LLM (Université de Harvard), professeur de droit
international et directeur du centre des droits de l’homme de l’Université de
Potsdam, membre de la Cour permanente d’arbitrage et du Comité des droits de
l’homme,
   comme conseils et avocats ;
   M. Sean Aughey, membre du barreau d’Angleterre et du pays de Galles,
11KBW Chambers,
   Mme Tessa Barsac, consultante en droit international, master (Université
Paris Nanterre), LLM (Université de Leyde),
   M. Jean-Baptiste Merlin, docteur en droit (Université Paris Nanterre), consul-
tant en droit international public,
   M. Michael Swainston, QC, membre du barreau d’Angleterre et du pays de
Galles, Brick Court Chambers,
   M. Vasily Torkanovskiy, membre du barreau de Saint-Pétersbourg, cabinet
Ivanyan & Partners,


9

564          application de la cirft et de la ciedr (arrêt)

  M. Sergey Usoskin, membre du barreau de Saint-Pétersbourg,
  comme conseils ;
  M. Ayder Ablyatipov, vice-ministre de l’éducation, des sciences et de la jeu-
nesse de la République de Crimée,
  M. Andrey Anokhin, expert au comité d’enquête de la Fédération de Russie,

   M. Mikhail Averyanov, deuxième secrétaire, mission permanente de la Fédé-
ration de Russie auprès de l’Organisation pour la sécurité et la coopération en
Europe,
   Mme Héloïse Bajer-Pellet, avocate au barreau de Paris,
   Mme Maria Barsukova, troisième secrétaire au département pour la coopéra-
tion humanitaire et les droits de l’homme du ministère des aﬀaires étrangères de
la Fédération de Russie,
   Mme Olga Chekrizova, deuxième secrétaire au département pour la coopéra-
tion humanitaire et les droits de l’homme du ministère des aﬀaires étrangères de
la Fédération de Russie,
   Mme Ksenia Galkina, troisième secrétaire au département juridique du minis-
tère des aﬀaires étrangères de la Fédération de Russie,
   M. Alexander Girin, expert au ministère de la défense de la Fédération de
Russie,
   Mme Daria Golubkova, assistante administrative au département juridique du
ministère des aﬀaires étrangères de la Fédération de Russie,
   Mme Victoria Goncharova, troisième secrétaire à l’ambassade de la Fédéra-
tion de Russie au Royaume des Pays-Bas,
   Mme Anastasia Gorlanova, attachée au département juridique du ministère
des aﬀaires étrangères de la Fédération de Russie,
   Mme Valeria Grishchenko, interprète, comité d’enquête de la Fédération de
Russie,
   M. Denis Grunis, expert au parquet général de la Fédération de Russie,

   M. Ruslan Kantur, attaché au département des nouveaux déﬁs et menaces du
ministère des aﬀaires étrangères de la Fédération de Russie,
   Mme Svetlana Khomutova, expert au service fédéral de surveillance ﬁnancière
de la Fédération de Russie,
   M. Konstantin Kosorukov, chef de division au département juridique du
ministère des aﬀaires étrangères de la Fédération de Russie,
   Mme Maria Kuzmina, chef de division par intérim au deuxième département
de la Communauté d’Etats indépendants du ministère des aﬀaires étrangères de
la Fédération de Russie,
   M. Petr Litvishko, expert au parquet général de la Fédération de Russie,

   M. Timur Makhmudov, attaché au département juridique du ministère des
aﬀaires étrangères de la Fédération de Russie,
   M. Konstantin Pestchanenko, expert au ministère de la défense de la Fédéra-
tion de Russie,
   M. Grigory Prozukin, expert au comité d’enquête de la Fédération de
Russie,
   Mme Soﬁa Sarenkova, collaboratrice senior, cabinet Ivanyan & Partners,
   Mme Elena Semykina, assistante juridique, cabinet Ivanyan & Partners,
   Mme Svetlana Shatalova, première secrétaire au département juridique du
ministère des aﬀaires étrangères de la Fédération de Russie,

10

565          application de la cirft et de la ciedr (arrêt)

   Mme Angelina Shchukina, collaboratrice junior, cabinet Ivanyan & Partners,
   Mme Kseniia Soloveva, collaboratrice, cabinet Ivanyan & Partners,
   Mme Maria Zabolotskaya, chef de division au département juridique du
ministère des aﬀaires étrangères de la Fédération de Russie,
   Mme Olga Zinchenko, attachée au département pour la coopération humani-
taire et les droits de l’homme du ministère des aﬀaires étrangères de la Fédéra-
tion de Russie,
   comme conseillers,


  La Cour,
  ainsi composée,
  après délibéré en chambre du conseil,
   rend l’arrêt suivant :
   1. Le 16 janvier 2017, le Gouvernement de l’Ukraine a déposé au Greﬀe de la
Cour une requête introductive d’instance contre la Fédération de Russie concer-
nant de prétendues violations par cette dernière de ses obligations au titre de la
convention internationale du 9 décembre 1999 pour la répression du ﬁnance-
ment du terrorisme (ci-après la « CIRFT ») et de la convention internationale du
21 décembre 1965 sur l’élimination de toutes les formes de discrimination raciale
(ci-après la « CIEDR »).
   2. Dans sa requête, l’Ukraine entend fonder la compétence de la Cour, en
vertu du paragraphe 1 de l’article 36 du Statut de la Cour, sur le paragraphe 1
de l’article 24 de la CIRFT et sur l’article 22 de la CIEDR.
   3. Le 16 janvier 2017, l’Ukraine, se référant à l’article 41 du Statut et aux
articles 73, 74 et 75 du Règlement de la Cour, a également présenté une demande
en indication de mesures conservatoires.
   4. Le greﬃer a immédiatement communiqué au Gouvernement de la Fédéra-
tion de Russie la requête, conformément au paragraphe 2 de l’article 40 du Sta-
tut, et la demande en indication de mesures conservatoires, conformément au
paragraphe 2 de l’article 73 du Règlement. Il a en outre informé le Secrétaire
général de l’Organisation des Nations Unies du dépôt par l’Ukraine de cette
requête et de cette demande.
   5. Par lettre en date du 17 janvier 2017, le greﬃer a également informé tous
les Etats Membres de l’Organisation des Nations Unies du dépôt de la requête
et de la demande susvisées.
   6. Conformément au paragraphe 3 de l’article 40 du Statut, le greﬃer a
informé les Etats Membres de l’Organisation des Nations Unies, par l’entremise
du Secrétaire général, du dépôt de la requête par transmission du texte bilingue
imprimé de celle-ci.
   7. Par lettres en date du 20 janvier 2017, le greﬃer a informé les deux Parties
que, se référant au paragraphe 1 de l’article 24 du Statut, le membre de la Cour
de nationalité russe avait fait savoir au président de la Cour qu’il estimait devoir
ne pas participer au jugement de l’aﬀaire. Conformément à l’article 31 du Statut
et au paragraphe 1 de l’article 37 du Règlement, la Fédération de Russie a dési-
gné M. Leonid Skotnikov pour siéger en qualité de juge ad hoc en l’aﬀaire.
   8. La Cour ne comptant sur le siège aucun juge de nationalité ukrainienne,
l’Ukraine s’est prévalue du droit que lui confère l’article 31 du Statut de procé-
der à la désignation d’un juge ad hoc pour siéger en l’aﬀaire ; elle a désigné
M. Fausto Pocar.

11

566           application de la cirft et de la ciedr (arrêt)

   9. Par ordonnance en date du 19 avril 2017, la Cour, ayant entendu les Par-
ties, a indiqué les mesures conservatoires suivantes :
         « 1) En ce qui concerne la situation en Crimée, la Fédération de Russie
      doit, conformément aux obligations lui incombant au titre de la convention
      internationale sur l’élimination de toutes les formes de discrimination raciale,
      a) S’abstenir de maintenir ou d’imposer des limitations à la capacité de la
          communauté des Tatars de Crimée de conserver ses instances représen-
          tatives, y compris le Majlis ;
      b) Faire en sorte de rendre disponible un enseignement en langue ukrai-
          nienne ;
         2) Les deux Parties doivent s’abstenir de tout acte qui risquerait d’aggra-
      ver ou d’étendre le diﬀérend dont la Cour est saisie ou d’en rendre la solu-
      tion plus diﬃcile. » (C.I.J. Recueil 2017, p. 140-141, par. 106.)
   10. Par lettre en date du 19 avril 2018, l’Ukraine a appelé l’attention de la Cour
sur le prétendu non-respect par la Fédération de Russie du point 1) a) du para-
graphe 106 du dispositif de l’ordonnance en indication de mesures conservatoires
de la Cour. L’Ukraine aﬃrmait que ce non-respect résultait de l’interprétation que
la Fédération de Russie faisait dudit point du dispositif, une interprétation qui allait
à l’encontre de son sens véritable. En conséquence, compte tenu des « interpréta-
tions diﬀérentes et opposées » des Parties concernant le point 1) a), l’Ukraine priait
la Cour d’« use[r] de ses pouvoirs pour interpréter l’ordonnance » du 19 avril 2017.
   11. A la suite de cette communication, la Cour a, le 17 mai 2018, prié la Fédé-
ration de Russie de lui fournir, le 7 juin 2018 au plus tard, des renseignements
sur les mesures prises par elle aux ﬁns d’assurer la mise en œuvre du point 1) a)
du paragraphe 106 du dispositif de l’ordonnance de la Cour rendue le 19 avril
2017, et l’Ukraine de lui fournir, dans le même délai, tout renseignement dont
elle pourrait disposer à ce sujet. Ces renseignements ont été dûment communi-
qués le 7 juin 2018. La possibilité ayant été donnée à chaque Partie de faire
connaître ses observations, le 21 juin 2018 au plus tard, sur les renseignements
reçus de l’autre, la Cour a reçu de telles observations de l’Ukraine le 12 juin
2018, et de la Fédération de Russie le 21 juin 2018. Le 18 juillet 2018, la Cour,
ayant examiné les renseignements et observations que les Parties lui avaient sou-
mis, a de nouveau prié la Fédération de Russie de lui fournir, le 18 janvier 2019,
des renseignements sur les mesures prises par elle aux ﬁns d’assurer la mise en
œuvre du point 1) a) du paragraphe 106 du dispositif de l’ordonnance de la
Cour rendue le 19 avril 2017, et l’Ukraine de lui fournir, dans le même délai,
tout renseignement dont elle pourrait disposer à ce sujet. Ces renseignements
ayant été communiqués à la Cour, chaque Partie a été invitée à faire connaître
ses observations sur ceux reçus de l’autre le 19 mars 2019 au plus tard. Les Par-
ties ont transmis leurs observations dans ce délai. Par lettres en date du 29 mars
2019, les Parties ont été informées que la Cour avait examiné et dûment pris
note des diverses communications qu’elles lui avaient adressées. Il a été précisé
à cet égard qu’il pourrait se révéler nécessaire, si l’aﬀaire devait se poursuivre
jusqu’à la phase de l’examen au fond, de traiter alors les questions soulevées
dans ces communications. En pareilles circonstances, les Parties auraient la pos-
sibilité de soulever, au sujet des mesures conservatoires indiquées par la Cour,
toute question présentant pour elles un intérêt.
   12. Conformément au paragraphe 1 de l’article 43 du Règlement, le greﬃer a
adressé aux Etats parties à la CIRFT et aux Etats parties à la CIEDR les noti-
ﬁcations prévues au paragraphe 1 de l’article 63 du Statut. En outre, s’agissant

12

567           application de la cirft et de la ciedr (arrêt)

de ces deux instruments, il a, conformément au paragraphe 3 de l’article 69 du
Règlement, adressé à l’Organisation des Nations Unies, par l’entremise de son
Secrétaire général, les notiﬁcations prévues au paragraphe 3 de l’article 34 du
Statut.
   13. Par ordonnance en date du 12 mai 2017, le président de la Cour a ﬁxé au
12 juin 2018 et au 12 juillet 2019, respectivement, les dates d’expiration des délais
pour le dépôt d’un mémoire par l’Ukraine et d’un contre-mémoire par la Fédéra-
tion de Russie. Le mémoire de l’Ukraine a été déposé dans le délai ainsi ﬁxé.
   14. Le 12 septembre 2018, dans le délai prescrit au paragraphe 1 de l’ar-
ticle 79 du Règlement du 14 avril 1978, tel qu’amendé le 1er février 2001, la
Fédération de Russie a soulevé des exceptions préliminaires d’incompétence de
la Cour et d’irrecevabilité de la requête. En conséquence, par ordonnance en
date du 17 septembre 2018, le président de la Cour, notant que, en vertu des
dispositions du paragraphe 5 de l’article 79 du Règlement du 14 avril 1978, tel
qu’amendé le 1er février 2001, la procédure sur le fond était suspendue, a ﬁxé au
14 janvier 2019 la date d’expiration du délai dans lequel l’Ukraine pouvait pré-
senter un exposé écrit contenant ses observations et conclusions sur les excep-
tions préliminaires soulevées par la Fédération de Russie. L’Ukraine ayant
déposé ledit exposé dans le délai ainsi prescrit, l’aﬀaire s’est trouvée en état en ce
qui concerne les exceptions préliminaires.
   15. Se référant au paragraphe 1 de l’article 53 du Règlement, le Gouverne-
ment de l’Etat du Qatar a demandé que lui soient communiqués des exemplaires
du mémoire de l’Ukraine et des exceptions préliminaires de la Fédération de
Russie déposés en l’aﬀaire, ainsi que de tout document y annexé. Après avoir
consulté les Parties conformément à cette même disposition, la Cour, tenant
compte de l’objection formulée par l’une d’elles, a décidé qu’il ne serait pas
opportun de faire droit à cette demande. Le greﬃer a dûment communiqué cette
décision au Gouvernement de l’Etat du Qatar ainsi qu’aux Parties.
   16. Conformément au paragraphe 2 de l’article 53 de son Règlement, la Cour,
après avoir consulté les Parties, a décidé que des exemplaires des pièces de la pro-
cédure écrite et des documents y annexés, à l’exception des annexes au mémoire,
seraient rendus accessibles au public à l’ouverture de la procédure orale.
   17. Des audiences publiques sur les exceptions préliminaires soulevées par la
Fédération de Russie ont été tenues du 3 au 7 juin 2019, au cours desquelles ont
été entendus en leurs plaidoiries et réponses :
Pour la Fédération de Russie : S. Exc. M. Dmitry Lobach,
                               M. Samuel Wordsworth,
                               M. Andreas Zimmermann,
                               M. Grigory Lukiyantsev,
                               M. Alain Pellet,
                               M. Mathias Forteau.
Pour l’Ukraine :               S. Exc. Mme Olena Zerkal,
                               M. Jean-Marc Thouvenin,
                               Mme Marney L. Cheek,
                               M. David M. Zionts,
                               M. Harold Hongju Koh,
                               M. Jonathan Gimblett.

                                          *


13

568           application de la cirft et de la ciedr (arrêt)

 18. Dans la requête, les demandes ci-après ont été présentées par l’Ukraine :
 S’agissant de la CIRFT :
         « 134. L’Ukraine prie respectueusement la Cour de dire et juger que la
      Fédération de Russie, par l’intermédiaire de ses organes et agents d’Etat,
      d’autres personnes et entités exerçant des prérogatives de puissance
      publique, ainsi que d’agents opérant sur ses instructions ou sous sa direc-
      tion et son contrôle, a manqué aux obligations qui lui incombent au regard
      de la convention contre le ﬁnancement du terrorisme :
      a) en fournissant des fonds, y compris par des contributions en nature sous
          la forme d’armes et de moyens d’entraînement, à des groupes armés
          illicites qui se livrent à des actes de terrorisme en Ukraine, dont la RPD,
          la RPL, les Partisans de Kharkiv et d’autres groupes ou personnes qui
          y sont associés, en violation de l’article 18 ;
      b) en ne prenant pas les mesures appropriées pour détecter, geler et saisir
          les fonds utilisés pour assister les groupes armés illicites qui se livrent à
          des actes de terrorisme en Ukraine, dont la RPD, la RPL, les Partisans
          de Kharkiv et d’autres groupes ou personnes qui y sont associés, en
          violation des articles 8 et 18 ;
      c) en n’enquêtant pas sur les auteurs du ﬁnancement du terrorisme décou-
          verts sur son territoire, en n’engageant pas contre eux des poursuites ou
          en ne les extradant pas, en violation des articles 9, 10, 11 et 18 ;
      d) en n’accordant pas à l’Ukraine l’aide judiciaire la plus large possible
          pour toute enquête pénale relative au ﬁnancement du terrorisme, en
          violation des articles 12 et 18 ; et
      e) en ne prenant pas toutes les mesures possibles aﬁn d’empêcher et de
          contrecarrer les actes de ﬁnancement du terrorisme commis par des per-
          sonnes privées ou publiques russes, en violation de l’article 18.
         135. L’Ukraine prie respectueusement la Cour de dire et juger que la
      Fédération de Russie a engagé sa responsabilité internationale en soute-
      nant le terrorisme et en n’en empêchant pas le ﬁnancement au sens de la
      convention, à raison des actes de terrorisme commis par ses intermédiaires
      en Ukraine, parmi lesquels :
      a) la destruction de l’appareil assurant le vol MH17 de la Malaysia Air-
          lines ;
      b) les tirs d’artillerie contre des civils, y compris à Volnovakha, Marioupol
          et Kramatorsk ; et
      c) les attentats à la bombe contre des civils, y compris à Kharkiv.
         136. L’Ukraine prie respectueusement la Cour de prescrire à la Fédéra-
      tion de Russie de s’acquitter des obligations qui lui incombent au regard de
      la convention contre le ﬁnancement du terrorisme et, en particulier, de :
      a) mettre ﬁn et renoncer, immédiatement et sans condition, à tout appui
          — notamment la fourniture d’argent, d’armes et de moyens d’entraîne-
          ment — aux groupes armés illicites qui se livrent à des actes de terro-
          risme en Ukraine, dont la RPD, la RPL, les Partisans de Kharkiv et
          d’autres groupes et personnes qui y sont associés ;
      b) faire immédiatement tout ce qui est en son pouvoir pour s’assurer que
          l’ensemble des armements fournis à ces groupes armés soient retirés
          d’Ukraine ;


14

569           application de la cirft et de la ciedr (arrêt)

      c) exercer immédiatement un contrôle approprié sur sa frontière aﬁn d’em-
         pêcher tout nouvel acte de ﬁnancement du terrorisme, y compris la four-
         niture d’armes, depuis le territoire russe vers le territoire ukrainien ;
      d) mettre immédiatement ﬁn aux mouvements d’argent, d’armes et de
         toutes autres ressources provenant du territoire de la Fédération de Rus-
         sie et de la Crimée occupée à destination des groupes armés illicites qui
         se livrent à des actes de terrorisme en Ukraine, dont la RPD, la RPL,
         les Partisans de Kharkiv et d’autres groupes et personnes qui y sont
         associés, y compris en bloquant l’ensemble des comptes bancaires utili-
         sés pour ﬁnancer ces groupes ;
      e) empêcher immédiatement le ﬁnancement du terrorisme en Ukraine par
         des représentants russes, notamment M. Sergueï Choïgu, ministre de la
         défense de la Fédération de Russie ; M. Vladimir Jirinovski, vice-
         président de la Douma d’Etat ; MM. Sergueï Mironov et Guennadi Ziou-
         ganov, députés de la Douma d’Etat ; et engager des poursuites contre
         les intéressés et toute autre personne liée au ﬁnancement du terrorisme ;
      f) coopérer pleinement et immédiatement avec l’Ukraine pour toutes les
         demandes d’assistance, existantes et à venir, concernant les enquêtes
         relatives au ﬁnancement du terrorisme lié aux groupes armés illicites qui
         se livrent à des actes de terrorisme en Ukraine, dont la RPD, la RPL,
         les Partisans de Kharkiv et d’autres groupes et personnes qui y sont
         associés, ainsi que l’interdiction de ce ﬁnancement ;
      g) réparer intégralement le préjudice causé par la destruction de l’appareil
         assurant le vol MH17 de la Malaysia Airlines ;
      h) réparer intégralement le préjudice causé par les tirs d’artillerie contre des
         civils à Volnovakha ;
      i) réparer intégralement le préjudice causé par les tirs d’artillerie contre des
         civils à Marioupol ;
      j) réparer intégralement le préjudice causé par les tirs d’artillerie contre des
         civils à Kramatorsk ;
      k) réparer intégralement le préjudice causé par les attentats à la bombe
         contre des civils à Kharkiv ; et
      l) réparer intégralement le préjudice causé par tous autres actes de terro-
         risme dont la Fédération de Russie a provoqué, facilité ou soutenu la
         réalisation en ﬁnançant le terrorisme et en s’abstenant d’empêcher ce
         ﬁnancement ou d’enquêter à cet égard. »
      S’agissant de la CIEDR :
          « 137. L’Ukraine prie respectueusement la Cour de dire et juger que la
      Fédération de Russie, par l’intermédiaire de ses organes et agents d’Etat,
      d’autres personnes et entités exerçant des prérogatives de puissance
      publique, dont les autorités de facto qui administrent l’occupation russe
      illicite de la Crimée, ainsi que d’agents opérant sur ses instructions ou sous
      sa direction et son contrôle, a manqué aux obligations qui lui incombent
      au regard de la CIEDR :
      a) en soumettant systématiquement à une discrimination et à des mauvais
           traitements les communautés des Tatars de Crimée et des Ukrainiens de
           souche en Crimée, dans le cadre d’une politique étatique d’annihilation
           culturelle de groupes défavorisés perçus comme des opposants au régime
           d’occupation ;
      b) en organisant un référendum illicite dans un contexte de violences et de
           manœuvres d’intimidation contre les groupes ethniques non russes, sans

15

570           application de la cirft et de la ciedr (arrêt)

          faire le moindre eﬀort aﬁn de trouver une solution consensuelle et inclu-
          sive pour protéger ces groupes, cette démarche étant une première
          mesure en vue de priver ces communautés de la protection du droit
          ukrainien et de les assujettir à un régime de domination russe ;
      c) en privant les Tatars de Crimée des moyens d’exprimer leur identité
          politique et culturelle, notamment par la persécution de leurs dirigeants
          et l’interdiction du Majlis ;
      d) en empêchant les Tatars de Crimée de se rassembler pour célébrer et
          commémorer d’importants événements culturels ;
      e) en orchestrant et tolérant une campagne de disparitions et de meurtres
          visant les Tatars de Crimée ;
      f) en harcelant la communauté des Tatars de Crimée en soumettant ces
          derniers à un régime arbitraire de perquisitions et de détentions ;
      g) en réduisant au silence les médias des Tatars de Crimée ;
      h) en privant les Tatars de Crimée de la possibilité de suivre un enseigne-
          ment dans leur langue et de leurs établissements d’enseignement ;
      i) en privant les Ukrainiens de souche de la possibilité de suivre un ensei-
          gnement dans leur langue ;
      j) en empêchant les Ukrainiens de souche de se rassembler pour célébrer
          et commémorer des événements culturels importants ; et
      k) en réduisant au silence les médias des Ukrainiens de souche.
         138. L’Ukraine prie respectueusement la Cour de prescrire à la Fédéra-
      tion de Russie de s’acquitter des obligations qui lui incombent au regard de
      la CIEDR, et, en particulier, de :
      a) mettre ﬁn et renoncer immédiatement à sa politique d’annihilation
          culturelle, et prendre toutes les mesures nécessaires et appropriées pour
          que l’ensemble des groupes présents en Crimée sous occupation russe,
          dont les Tatars de Crimée et les Ukrainiens de souche, jouissent de la
          protection pleine et égale du droit ;
      b) rétablir immédiatement les droits du Majlis des Tatars de Crimée et de
          leurs dirigeants en Crimée sous occupation russe ;
      c) rétablir immédiatement le droit des Tatars de Crimée, en Crimée sous
          occupation russe, de prendre part à des rassemblements culturels,
          notamment la commémoration annuelle du Sürgün ;
      d) prendre immédiatement toutes les mesures nécessaires et appropriées
          pour mettre ﬁn aux disparitions et meurtres de Tatars de Crimée en
          Crimée sous occupation russe, et mener une enquête complète et adé-
          quate sur les disparitions de MM. Reshat Ametov, Timur Shaimarda-
          nov, Ervin Ibragimov et de toutes les autres victimes ;
      e) prendre immédiatement toutes les mesures nécessaires et appropriées
          pour mettre ﬁn aux perquisitions et détentions injustiﬁées et dispropor-
          tionnées dont font l’objet les Tatars de Crimée en Crimée sous occupa-
          tion russe ;
      f) rétablir immédiatement les autorisations des médias des Tatars de Cri-
          mée et prendre toutes les autres mesures nécessaires et appropriées pour
          leur permettre de reprendre leurs activités en Crimée sous occupation
          russe ;
      g) mettre immédiatement ﬁn à son ingérence dans l’éducation des Tatars
          de Crimée et prendre toutes les autres mesures nécessaires et appropriées
          pour rétablir l’enseignement dans leur langue en Crimée sous occupation
          russe ;

16

571           application de la cirft et de la ciedr (arrêt)

      h) mettre immédiatement ﬁn à son ingérence dans l’éducation des Ukrai-
         niens de souche et prendre toutes les autres mesures nécessaires et appro-
         priées pour rétablir l’enseignement dans leur langue en Crimée sous
         occupation russe ;
      i) rétablir immédiatement le droit des Ukrainiens de souche de prendre
         part à des rassemblements culturels en Crimée sous occupation russe ;
      j) prendre immédiatement toutes les mesures nécessaires et appropriées
         pour permettre aux médias des Ukrainiens de souche d’exercer libre-
         ment leurs activités en Crimée sous occupation russe ; et
      k) réparer intégralement les préjudices causés à l’ensemble des victimes de
         la politique et du système d’annihilation culturelle par la discrimination
         que la Fédération de Russie a mis en œuvre en Crimée sous occupation
         russe. »
  19. Dans le cadre de la procédure écrite sur le fond, les conclusions ci-après
ont été présentées au nom du Gouvernement de l’Ukraine dans le mémoire :
        « 653. Pour les raisons exposées dans son mémoire, l’Ukraine prie res-
      pectueusement la Cour de dire et juger que :
        S’agissant de la CIRFT :
      a) La Fédération de Russie a violé l’article 18 de la CIRFT en manquant
         de coopérer à la prévention des infractions de ﬁnancement du terrorisme
         visées à l’article 2, en tant qu’elle n’a pas pris toutes les mesures possibles
         aﬁn d’empêcher et de contrecarrer la préparation sur son territoire de
         telles infractions devant être commises à l’intérieur ou à l’extérieur de
         celui-ci. En particulier, la Fédération de Russie a violé l’article 18 en
         manquant de prendre les mesures possibles aﬁn : i) d’empêcher des repré-
         sentants ou agents de l’Etat russe de ﬁnancer le terrorisme en Ukraine ;
         ii) de décourager des personnes publiques ou privées ainsi que d’autres
         tiers ne relevant pas de l’Etat de ﬁnancer le terrorisme en Ukraine ; iii) de
         surveiller sa frontière avec l’Ukraine aﬁn de mettre un terme au ﬁnan-
         cement du terrorisme ; et iv) de surveiller et suspendre les activités ban-
         caires et autres activités de collecte de fonds entreprises par des personnes
         privées ou publiques sur son territoire en vue de ﬁnancer le terrorisme
         en Ukraine.
      b) La Fédération de Russie a violé l’article 8 de la CIRFT en manquant
         d’identiﬁer et de détecter les fonds utilisés ou destinés à être utilisés pour
         ﬁnancer le terrorisme en Ukraine et en manquant de geler et de saisir de
         tels fonds.

      c) La Fédération de Russie a violé les articles 9 et 10 de la CIRFT en
         manquant d’enquêter sur les faits concernant des personnes qui se sont
         ou se seraient livrées au ﬁnancement du terrorisme en Ukraine, et d’ex-
         trader ou de poursuivre les auteurs présumés de cette infraction.
      d) La Fédération de Russie a violé l’article 12 de la CIRFT en manquant
         d’accorder à l’Ukraine l’entraide judiciaire la plus large possible pour
         toute enquête pénale relative à une infraction de ﬁnancement du terro-
         risme.
      e) Du fait des violations de la CIRFT commises par la Fédération de Rus-
         sie, les intermédiaires de celle-ci en Ukraine ont reçu des fonds qui leur
         ont permis de se livrer à de nombreux actes de terrorisme, notamment la
         destruction de l’appareil assurant le vol MH17, les tirs d’artillerie contre

17

572           application de la cirft et de la ciedr (arrêt)

         Volnovakha, Marioupol, Kramatorsk et Avdiivka, les attentats à la
         bombe perpétrés à Kharkiv lors de la marche pour l’unité et au Stena
         Rock Club, ainsi que la tentative d’assassinat d’un député ukrainien.
        S’agissant de la CIEDR :
      f) La Fédération de Russie a violé l’article 2 de la CIEDR en se livrant à
         des actes nombreux et généralisés de discrimination raciale à l’encontre
         des communautés ukrainienne et tatare de Crimée et en adoptant envers
         celles-ci une politique et une pratique de discrimination raciale.

      g) La Fédération de Russie a également violé l’article 2 de la CIEDR en
          encourageant, défendant ou appuyant la discrimination raciale prati-
          quée par d’autres personnes ou organisations à l’encontre des commu-
          nautés ukrainienne et tatare de Crimée.
      h) La Fédération de Russie a violé l’article 4 de la CIEDR en encourageant
          la discrimination raciale à l’encontre des communautés ukrainienne et
          tatare de Crimée et en incitant à une telle discrimination.
      i) La Fédération de Russie a violé l’article 5 de la CIEDR en manquant
          de garantir le droit des membres des communautés ukrainienne et tatare
          de Crimée à l’égalité devant la loi, notamment dans la jouissance i) du
          droit à un traitement égal devant les tribunaux et tout autre organe
          administrant la justice ; ii) du droit à la sûreté de la personne et à la
          protection de l’Etat contre les voies de fait ou les sévices de la part soit
          de fonctionnaires du gouvernement, soit de tout individu, groupe ou
          institution ; iii) de droits politiques ; iv) d’autres droits civils ; et v) de
          droits économiques, sociaux et culturels.
      j) La Fédération de Russie a violé l’article 6 de la CIEDR en manquant
          d’assurer aux communautés ukrainienne et tatare de Crimée une pro-
          tection et une voie de recours eﬀectives contre les actes de discrimination
          raciale.
      k) La Fédération de Russie a violé l’article 7 de la CIEDR en manquant
          de prendre des mesures immédiates et eﬃcaces dans les domaines de
          l’enseignement, de l’éducation, de la culture et de l’information pour
          lutter contre les préjugés conduisant à la discrimination raciale à l’en-
          contre des communautés ukrainienne et tatare de Crimée.
        654. Les faits susmentionnés constituent des violations de la CIRFT et
      de la CIEDR, et donc des faits internationalement illicites à raison des-
      quels la responsabilité internationale de la Fédération de Russie se trouve
      engagée. La Fédération de Russie est par conséquent tenue :
        S’agissant de la CIRFT :
      a) De mettre immédiatement ﬁn à chacune des violations susmentionnées
          des articles 8, 9, 10, 12 et 18 de la CIRFT et de fournir à l’Ukraine des
          garanties appropriées et assurances publiques qu’elle s’abstiendra de
          commettre de tels actes à l’avenir.
      b) De prendre toutes les mesures possibles aﬁn d’empêcher la commission
          d’infractions de ﬁnancement du terrorisme, et notamment i) de veiller à
          ce que les représentants de l’Etat russe ou toute autre personne relevant
          de sa compétence ne fournissent pas d’armes ou de fonds à des groupes
          se livrant au terrorisme en Ukraine, notamment la RPD, la RPL, les
          Partisans de Kharkiv ou d’autres groupes armés illicites ; ii) de cesser
          d’encourager des personnes privées ou publiques ainsi que d’autres tiers

18

573           application de la cirft et de la ciedr (arrêt)

         ne relevant pas de l’Etat à ﬁnancer le terrorisme en Ukraine ; iii) de
         surveiller sa frontière avec l’Ukraine aﬁn d’y empêcher toute livraison
         d’armes ; et iv) de surveiller et d’interdire les transactions privées ou
         publiques faites depuis le territoire russe ou par des ressortissants russes
         en vue de ﬁnancer le terrorisme en Ukraine, y compris en appliquant
         des restrictions bancaires aﬁn de bloquer les transactions faites au pro-
         ﬁt de groupes se livrant au terrorisme en Ukraine, notamment la RPD,
         la RPL, les Partisans de Kharkiv ou d’autres groupes armés illicites.
      c) De geler ou saisir les biens des personnes soupçonnées de fournir des
         fonds à des groupes se livrant au terrorisme en Ukraine, notamment des
         groupes armés illicites associés à la RPD, à la RPL ou aux Partisans de
         Kharkiv, et de procéder à la conﬁscation des biens des personnes recon-
         nues avoir fourni des fonds à de tels groupes.
      d) D’accorder à l’Ukraine l’entraide judiciaire la plus large possible pour
         toute enquête pénale relative à une personne soupçonnée de ﬁnancer le
         terrorisme.
      e) De verser à l’Ukraine une indemnisation, pour elle-même et en tant que
         parens patriae de ses ressortissants, à raison du préjudice qu’elle a subi
         du fait des violations de la CIRFT commises par la Russie, notamment
         du préjudice subi par ses ressortissants blessés du fait d’actes de terro-
         risme commis en conséquence desdites violations, le montant de l’in-
         demnisation devant être déterminé lors d’une phase distincte de la
         présente procédure.
      f) De verser à l’Ukraine, à raison du préjudice moral qu’elle a subi, des
         dommages-intérêts d’un montant que la Cour jugera approprié, compte
         tenu de la gravité des violations de la CIRFT commises par la Russie,
         et qu’elle déterminera dans une phase distincte de la présente procédure.
        S’agissant de la CIEDR :
      g) De mettre immédiatement en œuvre les mesures conservatoires pres-
         crites par la Cour le 19 avril 2017, notamment en levant l’interdiction
         imposée aux activités du Majlis des Tatars de Crimée et en faisant en
         sorte que soit assuré un enseignement en langue ukrainienne.
      h) De mettre immédiatement ﬁn à chacune des violations susmentionnées
         des articles 2, 4, 5, 6 et 7 de la CIEDR et de fournir à l’Ukraine des
         garanties appropriées et assurances publiques qu’elle s’abstiendra de
         commettre de tels actes à l’avenir.
      i) De garantir le droit des membres des communautés ukrainienne et tatare
         de Crimée à l’égalité devant la loi, notamment dans la jouissance des
         droits de l’homme et des libertés fondamentales protégés par la conven-
         tion.
      j) D’assurer à tous les habitants de Crimée relevant de sa juridiction une
         protection et une voie de recours eﬀectives contre les actes de discrimi-
         nation raciale.
      k) De prendre des mesures immédiates et eﬃcaces dans les domaines de
         l’enseignement, de l’éducation, de la culture et de l’information pour
         lutter contre les préjugés conduisant à la discrimination raciale à l’en-
         contre des communautés ukrainienne et tatare de Crimée.
      l) De verser à l’Ukraine une indemnisation, pour elle-même et en tant que
         parens patriae de ses ressortissants, à raison du préjudice qu’elle a subi
         du fait des violations de la CIEDR commises par la Russie, notamment
         du préjudice subi par les victimes de la violation par la Russie des

19

574           application de la cirft et de la ciedr (arrêt)

         articles 2, 4, 5, 6 et 7 de ladite convention, le montant de l’indemnisation
         devant être déterminé lors d’une phase distincte de la présente procé-
         dure. »
   20. Les conclusions ci-après ont été présentées au nom du Gouvernement de
la Fédération de Russie dans les exceptions préliminaires :
         « Compte tenu de ce qui précède, la Fédération de Russie prie la Cour de
      dire et juger qu’elle n’a pas compétence pour connaître des demandes for-
      mulées par l’Ukraine dans sa requête du 16 janvier 2017 à l’encontre de la
      Fédération de Russie et/ou que les demandes de l’Ukraine sont irrece-
      vables. »
   21. Les conclusions ci-après ont été présentées au nom du Gouvernement de
l’Ukraine dans l’exposé écrit contenant ses observations et conclusions sur les
exceptions préliminaires :
         « Pour les raisons formulées dans le présent exposé écrit, l’Ukraine prie
      respectueusement la Cour :
      a) de rejeter les exceptions préliminaires soulevées par la Fédération de
          Russie dans ses écritures du 12 septembre 2018 ;
      b) de dire et juger qu’elle a compétence pour connaître des demandes for-
          mulées par l’Ukraine dans sa requête du 16 janvier 2017 et que lesdites
          demandes sont recevables ; et
      c) de procéder à l’examen au fond de ces demandes. »
   22. Lors de la procédure orale sur les exceptions préliminaires, les conclu-
sions ci-après ont été présentées par les Parties :
Au nom du Gouvernement de la Fédération de Russie,
à l’audience du 6 juin 2019 :
         « Compte tenu des arguments exposés dans ses exceptions préliminaires
      ainsi qu’à l’audience, la Fédération de Russie prie la Cour de dire et juger
      qu’elle n’a pas compétence pour connaître des demandes formulées par
      l’Ukraine dans sa requête du 16 janvier 2017 à l’encontre de la Fédération
      de Russie et/ou que les demandes de l’Ukraine sont irrecevables. »
Au nom du Gouvernement de l’Ukraine,
à l’audience du 7 juin 2019 :
        « L’Ukraine prie respectueusement la Cour :
      a) de rejeter les exceptions préliminaires soulevées par la Fédération de
         Russie dans ses écritures du 12 septembre 2018 ;
      b) de dire et juger qu’elle a compétence pour connaître des demandes for-
         mulées par l’Ukraine dans sa requête du 16 janvier 2017 et que lesdites
         demandes sont recevables, et de procéder à leur examen au fond ; ou
      c) à titre subsidiaire, de dire et juger, en application des dispositions du
         paragraphe 9 de l’article 79 de son Règlement, que les exceptions sou-
         levées par la Fédération de Russie n’ont pas un caractère exclusivement
         préliminaire. »

                                          *
                                      *       *


20

575         application de la cirft et de la ciedr (arrêt)

                             I. Introduction

                           A. Objet du différend
   23. La présente instance a été introduite par l’Ukraine à la suite des évé-
nements survenus en Ukraine orientale et en Crimée à partir du prin-
temps 2014, au sujet desquels les Parties ont des vues divergentes. Cependant,
l’aﬀaire dont la Cour est saisie est d’une portée limitée. En ce qui concerne
les événements survenus en Ukraine orientale, la partie demanderesse a intro-
duit la présente instance uniquement sur la base de la CIRFT. S’agissant de
la situation en Crimée, l’Ukraine se fonde exclusivement sur la CIEDR.
   24. Le paragraphe 1 de l’article 40 du Statut et le paragraphe 1 de l’ar-
ticle 38 du Règlement imposent à l’Etat demandeur de préciser « l’objet
du diﬀérend » dans sa requête. Le Règlement prescrit encore que la
requête doit indiquer « la nature précise de la demande et con[tenir] un
exposé succinct des faits et moyens sur lesquels cette demande repose »
(paragraphe 2 de l’article 38 du Règlement), et le mémoire, comporter un
exposé des « faits sur lesquels la demande est fondée » (paragraphe 1 de
l’article 49 du Règlement). Il appartient toutefois à la Cour d’établir
objectivement ce sur quoi porte le diﬀérend entre les parties en circonscri-
vant le véritable problème en cause et en précisant l’objet de la demande.
Elle examine à cet eﬀet la requête, ainsi que les exposés écrits et oraux des
parties, tout en consacrant une attention particulière à la formulation du
diﬀérend utilisée par le demandeur. Elle tient compte des faits que le
demandeur invoque à l’appui de sa demande. Il s’agit là d’une question de
fond, et non de forme (Immunités et procédures pénales (Guinée équato-
riale c. France), exceptions préliminaires, arrêt, C.I.J. Recueil 2018 (I),
p. 308-309, par. 48).
   25. La Cour observe que les Parties ont exprimé des vues divergentes
quant à l’objet du diﬀérend porté par l’Ukraine devant elle.

                                     * *
   26. Selon l’Ukraine, les demandes qu’elle formule sur le fondement de la
CIRFT concernent les prétendus manquements de la Fédération de Russie
à ses obligations de prendre des mesures et de coopérer, conformément aux
articles 8, 9, 10, 12 et 18 de la convention, pour prévenir et réprimer les
infractions de ﬁnancement du terrorisme telles que déﬁnies à l’article 2 de la
convention. A cet égard, l’Ukraine soutient que la Fédération de Russie n’a
pas pris toutes les mesures possibles aﬁn d’empêcher et de contrecarrer la
préparation sur son territoire d’infractions de ﬁnancement du terrorisme
commises dans le contexte des événements qui se sont déroulés dans l’est de
l’Ukraine depuis le printemps 2014, et pour les réprimer. Dans sa requête,
l’Ukraine a également soutenu que le défendeur avait fourni des fonds à des
groupes se livrant à des actes de terrorisme, mais elle n’a présenté une telle
conclusion ni dans son mémoire ni au cours de la procédure concernant les
exceptions préliminaires. La partie demanderesse a en eﬀet indiqué « qu’elle

21

576         application de la cirft et de la ciedr (arrêt)

n’allégu[ait] pas que la Russie a[vait] violé l’article 2 de la CIRFT », mais
plutôt « que la Russie a[vait] violé l’article 18 de la CIRFT et d’autres obli-
gations connexes en matière de coopération ».
   L’Ukraine avance que les demandes qu’elle formule sur le fondement
de la CIEDR concernent de prétendus manquements de la Fédération de
Russie à ses obligations découlant des articles 2, 4, 5, 6 et 7 de cette
convention. A cet égard, le demandeur soutient que la Fédération de Rus-
sie s’est lancée dans une campagne visant à priver les Tatars de Crimée et
les Ukrainiens de souche en Crimée de leurs droits politiques, civils, éco-
nomiques, sociaux et culturels, et qu’elle a adopté une politique et une
pratique de discrimination raciale à l’encontre de ces communautés.
   27. La Fédération de Russie estime pour sa part que le diﬀérend sou-
mis à la Cour par l’Ukraine porte en réalité sur des questions sans rap-
port avec les deux conventions invoquées par le demandeur. Elle aﬃrme
que les droits et obligations des Parties en vertu de la CIRFT ne peuvent
être invoqués par l’Ukraine car les actes auxquels se réfère cette dernière
ne constitueraient pas des infractions au sens de l’article 2 de la conven-
tion. La Fédération de Russie fait valoir en outre que les faits avancés et
les éléments de preuve soumis par le demandeur n’étayent pas ses alléga-
tions selon lesquelles des fonds ont été fournis ou réunis par divers acteurs
au sein de la Fédération de Russie dans l’intention de les voir utilisés pour
commettre des actes de terrorisme en Ukraine orientale ou en sachant
qu’ils le seraient. La partie défenderesse considère par ailleurs que le dif-
férend n’a pas trait à ses obligations au titre de la CIEDR et nie qu’elle
soumette les communautés tatare et ukrainienne de Crimée à une cam-
pagne systématique de discrimination raciale. La Fédération de Russie
soutient que, sous couvert d’allégations relatives à des violations de la
CIRFT et de la CIEDR, l’Ukraine cherche à saisir la Cour de litiges
concernant des violations alléguées « d’autres règles du droit internatio-
nal ». Le défendeur avance en particulier que l’Ukraine chercherait à sai-
sir la Cour de diﬀérends concernant une prétendue « agression ouverte »
de la Fédération de Russie en Ukraine orientale, et le statut de la Crimée.

                                     * *
   28. Ainsi que la Cour l’a noté, les requêtes qui lui sont soumises portent
souvent sur un diﬀérend particulier qui s’est fait jour dans le cadre d’un
désaccord plus large entre les parties (Certains actifs iraniens (République
islamique d’Iran c. Etats-Unis d’Amérique), exceptions préliminaires,
arrêt, C.I.J. Recueil 2019, p. 23, par. 36 ; Obligation de négocier un accès à
l’océan Pacifique (Bolivie c. Chili), exception préliminaire, arrêt, C.I.J.
Recueil 2015 (II), p. 604, par. 32). Le fait qu’un diﬀérend dont est saisie la
Cour ne représente qu’un élément d’une situation complexe dans
laquelle les Etats concernés ont des vues opposées sur diverses questions,
si importantes soient-elles, ne saurait conduire la Cour à refuser de résoudre
ledit diﬀérend, dans la mesure où les parties ont reconnu sa compétence
pour ce faire et que les conditions de son exercice sont par ailleurs réunies.

22

577         application de la cirft et de la ciedr (arrêt)

   29. En l’espèce, la Cour observe que l’Ukraine ne lui demande pas de
régler des questions concernant « l’agression » ou « l’occupation illicite »
du territoire ukrainien dont se serait rendue responsable la Fédération de
Russie. La partie demanderesse ne demande pas non plus à la Cour de se
prononcer sur le statut de la Crimée, ni de juger de quelconques viola-
tions de règles du droit international autres que celles contenues dans la
CIRFT et la CIEDR. De telles questions ne constituent donc pas l’objet
du diﬀérend soumis à la Cour.
   30. La Cour observe que l’Ukraine lui demande de dire et juger que la
Fédération de Russie a violé plusieurs dispositions de la CIRFT et de la
CIEDR, que la responsabilité internationale de celle-ci se trouve engagée
à raison de ces violations et qu’elle est tenue d’y mettre ﬁn et d’en réparer
les conséquences.
   31. La Cour considère que, comme cela ressort de l’opposition des vues
exprimées par les Parties dans la présente aﬀaire, le diﬀérend comprend
deux aspects. Premièrement, les Parties s’opposent sur le point de savoir si
les droits et obligations des Parties découlant de la CIRFT en matière de
prévention et de répression du ﬁnancement du terrorisme se trouvaient
engagés dans le contexte des événements survenus en Ukraine orientale à
partir du printemps 2014, et si des infractions de ﬁnancement du terrorisme,
au sens du paragraphe 1 de l’article 2 de la CIRFT, ont été commises. Il
résulte de ces désaccords que les Parties tirent des conclusions opposées
quant aux manquements allégués de la Fédération de Russie aux obligations
qui lui incombent au titre des articles 8, 9, 10, 12 et 18 de la CIRFT, et à
l’engagement de la responsabilité internationale de la Fédération de Russie
à ce titre. Deuxièmement, les Parties sont en désaccord sur la question de
savoir si les décisions ou mesures que l’Ukraine fait grief à la Fédération de
Russie d’avoir prises à l’encontre des communautés tatare et ukrainienne de
Crimée constituent des actes de discrimination raciale, et si la responsabilité
de la Fédération de Russie se trouve engagée, à ce titre, pour la violation de
ses obligations découlant des articles 2, 4, 5, 6 et 7 de la CIEDR.
   32. A la lumière des considérations qui précèdent, la Cour conclut que
l’objet du diﬀérend réside, en ce qui concerne son premier aspect, dans la
question de savoir si la Fédération de Russie avait l’obligation, en appli-
cation de la CIRFT, de prendre des mesures et de coopérer pour prévenir
et réprimer le ﬁnancement allégué du terrorisme dans le contexte des évé-
nements en Ukraine orientale, et si, le cas échéant, la Fédération de Rus-
sie a manqué à une telle obligation. L’objet du diﬀérend réside, en ce qui
concerne son second aspect, dans la question de savoir si la Fédération de
Russie a manqué à ses obligations découlant de la CIEDR à raison de
mesures discriminatoires qu’elle aurait prises à l’encontre des communau-
tés ukrainienne et tatare de Crimée, comme le prétend l’Ukraine.

             B. Bases de compétence invoquées par l’Ukraine
 33. La Cour rappelle que sa compétence est fondée sur le consente-
ment des parties, dans la seule mesure reconnue par celles-ci (Immunités

23

578          application de la cirft et de la ciedr (arrêt)

et procédures pénales (Guinée équatoriale c. France), exceptions prélimi-
naires, arrêt, C.I.J. Recueil 2018 (I), p. 307, par. 42).
   34. Pour établir la compétence de la Cour en la présente instance,
l’Ukraine invoque le paragraphe 1 de l’article 24 de la CIRFT et l’ar-
ticle 22 de la CIEDR (voir le paragraphe 2 ci-dessus). La première de ces
dispositions se lit comme suit :
         « Tout diﬀérend entre des Etats Parties concernant l’interprétation
      ou l’application de la présente Convention qui ne peut pas être réglé
      par voie de négociation dans un délai raisonnable est soumis à l’arbi-
      trage, à la demande de l’un de ces Etats. Si, dans les six mois qui
      suivent la date de la demande d’arbitrage, les Parties ne parviennent
      pas à se mettre d’accord sur l’organisation de l’arbitrage, l’une quel-
      conque d’entre elles peut soumettre le diﬀérend à la Cour internatio-
      nale de Justice, en déposant une requête conformément au Statut de
      la Cour. »
L’article 22 de la CIEDR dispose que :
         « Tout diﬀérend entre deux ou plusieurs Etats parties touchant
      l’interprétation ou l’application de la présente Convention, qui
      n’aura pas été réglé par voie de négociation ou au moyen des procé-
      dures expressément prévues par ladite Convention, sera porté, à la
      requête de toute partie au diﬀérend, devant la Cour internationale de
      Justice pour qu’elle statue à son sujet, à moins que les parties au
      diﬀérend ne conviennent d’un autre mode de règlement. »
   35. L’Ukraine et la Fédération de Russie sont parties à la CIRFT, qui
est entrée en vigueur à leur égard, respectivement, le 5 janvier 2003 et le
27 décembre 2002. Ni l’une ni l’autre n’a formulé de réserve à cette
convention.
   De même, l’Ukraine et la Fédération de Russie sont parties à la
CIEDR. La convention est entrée en vigueur à l’égard de l’Ukraine le
6 avril 1969. L’instrument de ratiﬁcation, déposé par l’Ukraine le 7 mars
1969, comprenait une réserve à l’article 22 de la convention ; le 20 avril
1989, le dépositaire a reçu notiﬁcation du retrait de cette réserve. La
Fédération de Russie est partie à la convention, en tant qu’Etat continua-
teur de la personnalité juridique internationale de l’Union des républiques
socialistes soviétiques, à l’égard de laquelle la CIEDR était entrée en
vigueur le 6 mars 1969. L’instrument de ratiﬁcation, déposé par l’Union
des républiques socialistes soviétiques le 4 février 1969, comprenait une
réserve à l’article 22 de la convention ; le 8 mars 1989, le dépositaire a reçu
notiﬁcation du retrait de cette réserve.
   36. La Fédération de Russie conteste la compétence de la Cour pour
connaître du diﬀérend sur la base de l’un comme de l’autre des deux ins-
truments invoqués par l’Ukraine. Elle fait valoir à cet égard que le diﬀé-
rend n’est pas de ceux dont la Cour est compétente pour connaître
ratione materiae, que ce soit au titre du paragraphe 1 de l’article 24 de la
CIRFT ou de l’article 22 de la CIEDR, et que les conditions procédurales

24

579          application de la cirft et de la ciedr (arrêt)

préalables énoncées dans ces dispositions n’ont pas été remplies par
l’Ukraine avant de saisir la Cour. Le défendeur soutient également que les
demandes présentées par l’Ukraine au titre de la CIEDR sont irrece-
vables, au motif que les voies de recours internes disponibles n’auraient
pas été épuisées avant que l’Ukraine introduise sa requête devant la Cour.
   37. La Cour examinera l’exception préliminaire soulevée par la Fédé-
ration de Russie quant à sa compétence en vertu de la CIRFT dans la
partie II de l’arrêt. Elle examinera ensuite, dans la partie III, les excep-
tions préliminaires quant à sa compétence en vertu de la CIEDR et à la
recevabilité de la requête en ce qui concerne les demandes formulées par
l’Ukraine sur le fondement de cette convention.


        II. La convention internationale pour la répression
                   du financement du terrorisme

   38. La Cour va à présent rechercher si elle a compétence ratione mate-
riae au titre du paragraphe 1 de l’article 24 de la CIRFT et si les condi-
tions procédurales préalables énoncées dans cette disposition sont remplies.

         A. La compétence ratione materiae au titre de la CIRFT
   39. La Cour rappelle que la compétence ratione materiae que lui
confère le paragraphe 1 de l’article 24 de la CIRFT s’étend à « [t]out dif-
férend entre des Etats Parties concernant l’interprétation ou l’application
de [cette] Convention ».

                                      * *
   40. La Fédération de Russie conteste la compétence ratione materiae de
la Cour à l’égard de tous les aspects du diﬀérend que l’Ukraine a porté
devant elle sur le fondement de la CIRFT. D’après la Fédération de Rus-
sie, le fait que les Parties aient des vues diﬀérentes au sujet de l’interpréta-
tion d’un traité contenant une clause compromissoire ne suﬃt pas à établir
la compétence ratione materiae de la Cour. Selon le défendeur, la Cour
doit interpréter les dispositions pertinentes du traité concerné et « s’assurer
que les faits avancés et les éléments de preuve invoqués par l’Etat deman-
deur corroborent de manière plausible la qualiﬁcation alléguée de ses
griefs » en tant que griefs relevant dudit traité. La Fédération de Russie ne
demande pas à la Cour de se livrer à une analyse exhaustive des faits au
stade d’une décision sur les exceptions préliminaires, mais soutient que les
faits doivent être pris en considération dans une certaine mesure.
   41. La Fédération de Russie rappelle que, dans l’ordonnance en indica-
tion de mesures conservatoires rendue le 19 avril 2017 en la présente aﬀaire,
la Cour a aﬃrmé que les droits revendiqués par l’Ukraine sur le fondement
de la CIRFT n’étaient pas plausibles (C.I.J. Recueil 2017, p. 131-132,
par. 75). La Fédération de Russie soutient que, pour apprécier la plausibi-

25

580         application de la cirft et de la ciedr (arrêt)

lité des thèses de l’Ukraine au stade actuel, la Cour doit s’appuyer sur son
appréciation antérieure. Selon le défendeur, l’Ukraine n’a produit, à l’appui
de ses allégations de ﬁnancement d’actes de terrorisme, aucun élément de
preuve nouveau concernant les conditions de l’intention, de la connaissance
et du but qui autoriserait la Cour à s’écarter des conclusions auxquelles elle
était parvenue au stade de sa décision sur les mesures conservatoires.
   42. Plus précisément, le défendeur soutient qu’aucun élément de preuve
matériel n’a été produit par l’Ukraine à l’eﬀet de démontrer qu’il ait
fourni à une quelconque entité des armes pour abattre l’appareil qui assu-
rait le vol MH17 « en ayant l’intention ou la connaissance spéciﬁque
requise » par le paragraphe 1 de l’article 2 de la CIRFT. En ce qui
concerne quatre incidents particuliers lors desquels des tirs d’artillerie
auraient été eﬀectués sans discrimination, la Fédération de Russie aﬃrme
que l’Ukraine n’a présenté aucun élément de preuve nouveau depuis le
stade des mesures conservatoires. De son point de vue, l’Ukraine n’a
avancé aucun élément crédible attestant que les auteurs de ces tirs aient
agi dans « l’intention spéciﬁque requise de tuer ou de blesser grièvement
des civils » et que les localités visées aient été bombardées « dans le but
spéciﬁque requis d’intimider la population ou de contraindre un gouver-
nement à accomplir ou à s’abstenir d’accomplir un acte quelconque ». La
Fédération de Russie ajoute que, quand bien même la thèse du terrorisme
pourrait être accréditée s’agissant de ces incidents, l’Ukraine se trouverait
impliquée elle aussi dans des tirs d’artillerie sans discrimination au cours
du conﬂit en cause. A propos de l’allégation relative à l’attentat à la
bombe commis à Kharkiv, le défendeur soutient qu’aucun élément de
preuve ﬁable n’a été produit qui démontrerait que cet attentat ait été per-
pétré avec son appui. La Fédération de Russie soutient également qu’elle
a indiqué dans le cadre de correspondances diplomatiques qu’elle souhai-
tait recevoir de l’Ukraine « les documents concrets contenant les éléments
de preuve » relatifs à cet incident, documents que l’Ukraine n’a pas pro-
duits. En outre, en ce qui concerne d’autres faits allégués d’exécutions
extrajudiciaires, de torture et de mauvais traitements de civils, le défen-
deur plaide que le dossier n’établit pas qu’il s’agissait d’« actes plausible-
ment « terroristes » au sens de l’alinéa b) du paragraphe 1 de l’article 2 de
la CIRFT ». Selon la Fédération de Russie, pareils actes ont été, en tout
état de cause, perpétrés par toutes les parties au conﬂit armé.
   43. La Fédération de Russie est d’avis que la CIRFT est un « instrument
de nature répressive » qui ne s’applique pas aux questions de responsabilité
de l’Etat pour ﬁnancement d’actes de terrorisme. Elle fonde son interpréta-
tion sur une analyse du texte de la convention, ainsi que sur des considéra-
tions liées à la structure de cet instrument, aux travaux préparatoires de
certains articles, aux dispositions d’autres conventions de lutte contre le
terrorisme et à la pratique ultérieurement suivie par les Etats. La Fédéra-
tion de Russie avance que de multiples tentatives ont été faites par des délé-
gations lors des travaux de rédaction de la CIRFT en vue de faire entrer le
ﬁnancement commis par des agents publics ou par l’Etat dans le champ
d’application de la convention, mais que toutes ces tentatives ont échoué.

26

581         application de la cirft et de la ciedr (arrêt)

    44. La Fédération de Russie aﬃrme que, à ce stade, la Cour doit pro-
céder à une interprétation complète des dispositions pertinentes de la
CIRFT, et notamment du paragraphe 1 de son article 2. Elle soutient que
l’expression « toute personne » ﬁgurant au paragraphe 1 de l’article 2
doit être lue comme désignant « uniquement les personnes privées » et
ne s’applique pas aux agents de l’Etat. Elle relève que l’Ukraine prie la
Cour de déclarer que l’Etat russe n’a pas empêché ses propres agents de
ﬁnancer le terrorisme. Selon le défendeur, le fait de déclarer, alors même
que la responsabilité de l’Etat est exclue du champ d’application de
la CIRFT, que les agents de l’Etat tombent eux aussi sous le coup des
dispositions de la convention reviendrait à déclarer la Fédération de
Russie directement responsable de ﬁnancement du terrorisme, confor-
mément à l’article 4 des Articles sur la responsabilité de l’Etat pour fait
internationalement illicite qui ont été adoptés par la Commission du
droit international.
    45. La Fédération de Russie aﬃrme en outre que, pour déterminer la
portée de la CIRFT, il convient de déﬁnir les éléments moraux de l’infrac-
tion de ﬁnancement du terrorisme, et donc d’interpréter les expressions
« dans l’intention » et « en sachant » qui ﬁgurent au paragraphe 1 de l’ar-
ticle 2 de la CIRFT. La Fédération de Russie soutient que ces deux
expressions ne sont pas synonymes. L’« intention », estime-t-elle, doit être
interprétée comme « exige[ant] l’existence d’une intention spéciﬁque ».
Suivant l’interprétation du défendeur, les termes « en sachant » signiﬁent
qu’il doit être eﬀectivement connu que les fonds seront utilisés en vue de
commettre des actes de terrorisme, et non pas simplement qu’ils peuvent
être utilisés à cette ﬁn. Pour la Fédération de Russie, la négligence fautive
(« recklessness ») ne suﬃt pas à établir une telle connaissance. Le défen-
deur admet que la condition de la connaissance peut être remplie en
cas de ﬁnancement de groupes notoirement tenus pour être des organisa-
tions terroristes. Toutefois, il soutient qu’il ne suﬃt pas que l’Ukraine
qualiﬁe unilatéralement une entité particulière comme telle, surtout en
l’absence de toute indication en ce sens émanant d’une organisation inter-
nationale.
    46. La Fédération de Russie relève qu’un acte constitue une infraction
au sens de l’alinéa a) du paragraphe 1 de l’article 2 de la CIRFT s’il s’agit
d’« une infraction au regard et selon la déﬁnition de l’un des traités énu-
mérés en annexe » de la convention. A cet égard, le défendeur soutient
que, pour que soit constituée l’infraction visée à l’alinéa b) du para-
graphe 1 de l’article premier de la convention pour la répression d’actes
illicites dirigés contre la sécurité de l’aviation civile signée à Montréal le
23 septembre 1971 (ci-après la « convention de Montréal »), sur lequel se
fonde l’Ukraine s’agissant de la destruction de l’appareil qui assurait le
vol MH17, l’intention de détruire ou d’endommager un aéronef civil en
service doit être établie. En outre, selon l’interprétation que donne la
Fédération de Russie de l’alinéa b) du paragraphe 1 de l’article 2 de la
CIRFT, les actes de terrorisme doivent être accomplis dans l’intention
spéciﬁque et dans le but d’intimider une population ou de contraindre un

27

582         application de la cirft et de la ciedr (arrêt)

gouvernement. L’intention mentionnée dans cet alinéa fait, de l’avis du
défendeur, référence à un « but, désir ou projet subjectif » et « exclut impli-
citement des critères fondés sur la connaissance ».

                                      *
   47. L’Ukraine soutient quant à elle que les exceptions préliminaires de
la Fédération de Russie « visent abusivement à amener la Cour à exami-
ner au fond le diﬀérend opposant les Parties ». Selon le demandeur, la
Cour ne doit pas donner d’interprétation déﬁnitive de l’article 2 de la
CIRFT à ce stade de la procédure, pas plus qu’elle ne doit apprécier la
plausibilité des faits allégués devant elle, mais doit se borner à dire si le
diﬀérend a trait à l’interprétation ou à l’application de la CIRFT.
L’Ukraine considère que l’argument de la Fédération de Russie tendant à
ce que la Cour examine la plausibilité de sa thèse repose sur « une analo-
gie erronée entre les exceptions préliminaires et les mesures conserva-
toires ». Elle estime que la Cour, pour déterminer si elle a compétence,
doit tenir provisoirement les faits allégués pour vrais ; elle doit donc les
accepter pro tempore.
   48. Bien qu’elle considère que la plausibilité des faits n’a pas à être
appréciée au stade actuel de l’instance, l’Ukraine aﬃrme qu’elle a démon-
tré « de manière plus que plausible » que des actes de terrorisme, au sens
de la CIRFT, ont été commis sur son sol par des « intermédiaires » de la
Fédération de Russie. Le demandeur soutient que son mémoire oﬀre « un
niveau de preuve extraordinairement élevé ».
   49. L’Ukraine plaide qu’un certain nombre d’événements dont il est
rendu compte dans les éléments de preuve qu’elle a présentés attestent
l’existence d’infractions visées au paragraphe 1 de l’article 2 de la CIRFT.
Elle aﬃrme que des agents russes ont fourni le système de lancement de
missiles qui a été utilisé pour abattre l’aéronef qui assurait le vol MH17.
Selon elle, ce système de lancement a été « procuré sciemment » à une
organisation terroriste et il est amplement satisfait à la condition de la
connaissance énoncée au paragraphe 1 de l’article 2. L’Ukraine soutient
que la destruction de cet aéronef emportait violation de la convention de
Montréal et que la fourniture du système de lancement constituait une
infraction au regard de l’alinéa a) du paragraphe 1 de l’article 2 de la
CIRFT. Elle ajoute avoir démontré, dans son mémoire, que des attentats
à la bombe commis par des « intermédiaires » de la Fédération de Russie
constituaient des infractions au regard de la convention internationale
pour la répression des attentats terroristes à l’explosif et que la connais-
sance alléguée du ﬁnancement des attaques, y compris par le biais de la
fourniture d’explosifs, tombait sous le coup de l’alinéa a) du paragraphe 1
de l’article 2 de la CIRFT.
   50. S’agissant d’autres incidents, l’Ukraine estime qu’il ressort du dos-
sier que certains épisodes de tirs d’artillerie sans discrimination tels que
ceux qui se sont produits à Volnovakha et à Marioupol constituaient des
actes de terrorisme au sens de l’alinéa b) du paragraphe 1 de l’article 2 de

28

583          application de la cirft et de la ciedr (arrêt)

la CIRFT étant donné que ces tirs ont été eﬀectués par des « intermé-
diaires » de la Fédération de Russie dans l’intention de tuer des civils et
dans le but d’intimider une population ou de contraindre un gouverne-
ment. A propos d’autres allégations relatives à des actes de torture et à
des meurtres, l’Ukraine soutient que les actes en question ont été accom-
plis dans l’objectif de répandre la terreur parmi une population civile.
   51. L’Ukraine fait valoir que les arguments de la Fédération de Russie
concernant l’interprétation des diﬀérents éléments de l’article 2 de la
CIRFT ressortissent au fond et qu’ils n’ont pas d’incidence sur la compé-
tence de la Cour. Le demandeur soutient que, si la Cour devait entre-
prendre une telle interprétation dès à présent, elle « trancherait
prématurément certains éléments du diﬀérend relevant du fond ». De son
point de vue, de telles questions d’interprétation sont « indissociables des
points de fait » et n’ont pas, en tout état de cause, un caractère exclusive-
ment préliminaire.
   52. A supposer toutefois que la Cour juge nécessaire d’interpréter l’ar-
ticle 2 de la CIRFT au stade actuel de la procédure, l’Ukraine l’invite à
rejeter l’interprétation restrictive proposée par la Fédération de Russie.
Elle considère que les alinéas a) et b) du paragraphe 1 de l’article 2 de la
CIRFT donnent une déﬁnition générale et exhaustive des actes de terro-
risme. Elle soutient également que la notion de « « fonds » au sens de l’ar-
ticle premier de la CIRFT [a] une acception large englobant tous types de
biens, y compris les armes ».
   53. De l’avis de l’Ukraine, les termes « toute personne » ﬁgurant au
paragraphe 1 de l’article 2 visent aussi bien les personnes privées que les
agents publics ou gouvernementaux. Se fondant sur une interprétation
textuelle des dispositions conventionnelles concernées, lues dans leur
contexte, l’Ukraine soutient que l’article 18 impose aux Etats l’obligation
de prévenir les infractions de ﬁnancement du terrorisme et que, selon l’ar-
ticle 2, pareilles infractions peuvent être le fait de « « toute personne » sans
limitation ». Elle soutient que toute conclusion contraire serait « para-
doxale » puisqu’elle signiﬁerait que la CIRFT impose à l’Etat de prévenir
le ﬁnancement d’actes de terrorisme, mais sans interdire aux agents dudit
Etat d’apporter un tel ﬁnancement. L’Ukraine plaide également que l’in-
terprétation de la Fédération de Russie va à l’encontre de l’objet et du but
de la CIRFT alors que sa propre interprétation est étayée par le préam-
bule, le contexte et les travaux préparatoires de la convention. Selon elle,
la Fédération de Russie confond le devoir qu’ont les Etats, au titre de
l’article 18 de la CIRFT, de prévenir le ﬁnancement du terrorisme avec la
notion de responsabilité de l’Etat pour la commission d’actes de ﬁnance-
ment du terrorisme.
   54. L’Ukraine estime que fournir des fonds à des groupes en sachant
que ceux-ci se livrent à des actes de terrorisme suﬃt pour qu’il soit satis-
fait à la condition de la connaissance énoncée au paragraphe 1 de l’ar-
ticle 2 de la CIRFT, et qu’une connaissance certaine de la destination
précise des fonds n’est pas nécessaire. Selon elle, point n’est besoin que les
groupes en question aient été qualiﬁés de terroristes par le Conseil de

29

584         application de la cirft et de la ciedr (arrêt)

sécurité, une organisation compétente ou un nombre considérable d’Etats,
par exemple, pour que le pourvoyeur des fonds ait connaissance des acti-
vités terroristes desdits groupes.
   55. L’Ukraine se penche également sur les infractions de terrorisme
visées au paragraphe 1 de l’article 2 de la CIRFT. S’agissant de l’infrac-
tion déﬁnie à l’alinéa b) du paragraphe 1 de l’article premier de la conven-
tion de Montréal, elle plaide que « le statut civil ou militaire de l’aéronef
est un critère de compétence à l’égard de l’infraction, qui n’est pas lié à un
élément d’intention ». Le demandeur soutient en outre que l’expression
« acte destiné à tuer ou blesser grièvement » employée à l’alinéa b) du
paragraphe 1 de l’article 2 de la CIRFT ne fait pas référence à un élément
moral spéciﬁque ; il s’agit d’« un constat objectif visant les conséquences
ordinaires d’un acte ». Cette disposition, souligne-t-il, indique également
que l’acte de terrorisme doit viser à intimider une population ou à
contraindre un gouvernement. L’Ukraine fait valoir que les desseins par-
ticuliers des auteurs d’actes de terrorisme sont bien souvent inconnus,
mais que, en pareil cas, il est possible de déduire, comme le suggère cette
disposition, le but requis de la « nature ou [du] contexte » de l’acte.

                                     * *
   56. La Cour va à présent déterminer si le diﬀérend qui oppose les Par-
ties concerne l’interprétation ou l’application de la CIRFT et donc si elle
a compétence ratione materiae au titre du paragraphe 1 de l’article 24 de
cette convention.
   57. Comme la Cour l’a déclaré dans l’aﬀaire des Plates-formes pétro-
lières (République islamique d’Iran c. Etats-Unis d’Amérique) (exception
préliminaire, arrêt, C.I.J. Recueil 1996 (II), p. 809-810, par. 16) et, plus
récemment, dans l’aﬀaire relative à Certains actifs iraniens (République
islamique d’Iran c. Etats-Unis d’Amérique) (exceptions préliminaires, arrêt,
C.I.J. Recueil 2019, p. 23, par. 36), pour déterminer si elle a compétence
ratione materiae au titre d’une clause compromissoire visant les diﬀérends
concernant l’interprétation ou l’application d’un traité, il lui faut recher-
cher si les actes dont le demandeur tire grief « entrent dans les prévisions »
du traité contenant la clause. Il peut ainsi se révéler nécessaire d’interpré-
ter les dispositions qui déﬁnissent le champ d’application du traité. Dans
la présente aﬀaire, la CIRFT doit être interprétée conformément aux
règles énoncées aux articles 31 à 33 de la convention de Vienne sur le
droit des traités du 23 mai 1969 (ci-après la « convention de Vienne ») à
laquelle l’Ukraine et la Fédération de Russie sont toutes deux parties
depuis 1986.
   58. A ce stade de la procédure, point n’est généralement besoin pour la
Cour de procéder à un examen des actes illicites allégués ou de la plausi-
bilité des griefs. La tâche de la Cour, telle que reﬂétée à l’article 79 du
Règlement du 14 avril 1978, tel qu’amendé le 1er février 2001, est d’exami-
ner les points de droit et de fait ayant trait à l’exception d’incompétence
soulevée.

30

585          application de la cirft et de la ciedr (arrêt)

   59. La CIRFT impose aux Etats parties des obligations s’agissant d’in-
fractions commises par une personne « qui, par quelque moyen que ce soit,
directement ou indirectement, illicitement et délibérément, fournit ou réunit
des fonds dans l’intention de les voir utilisés ou en sachant qu’ils seront
utilisés, en tout ou partie, en vue de commettre » des actes de terrorisme au
sens de l’alinéa a) ou b) du paragraphe 1 de l’article 2. Ainsi qu’il est indi-
qué dans son préambule, la convention vise l’adoption de « mesures eﬃ-
caces destinées à prévenir le ﬁnancement du terrorisme ainsi qu’à le réprimer
en en poursuivant et punissant les auteurs ». La CIRFT s’applique aux
infractions commises par des individus. L’article 4, en particulier, requiert
que chaque Etat partie à la convention érige en infractions pénales au
regard de son droit interne les infractions visées à l’article 2 et punisse ces
infractions de peines appropriées. Le ﬁnancement par un Etat d’actes
de terrorisme n’est pas visé par la CIRFT. Un tel ﬁnancement n’entre pas
dans le champ d’application de cet instrument. Conﬁrmation en est appor-
tée par les travaux préparatoires de la convention, dont il ressort que des
propositions tendant à étendre la convention au ﬁnancement par un Etat
d’actes de terrorisme ont été avancées mais non adoptées (Nations Unies,
doc. A/C.6/54/SR.32-35 et 37). Comme l’a rappelé dans son rapport le
comité spécial établi par l’Assemblée générale qui a contribué à l’élabora-
tion de la CIRFT, certaines délégations avaient même proposé d’exclure
toutes questions touchant la responsabilité de l’Etat du champ d’applica-
tion de la convention (Nations Unies, doc. A/54/37). Toutefois, il n’a jamais
été contesté que, dans l’éventualité où un Etat manquerait aux obligations
que lui impose la CIRFT, sa responsabilité se trouverait engagée.
   60. La conclusion selon laquelle le ﬁnancement par un Etat d’actes de
terrorisme n’entre pas dans le champ d’application de la CIRFT ne signiﬁe
pas qu’il est licite en droit international. La Cour rappelle que, par sa résolu-
tion 1373 (2001), le Conseil de sécurité de l’Organisation des Nations Unies,
agissant en vertu du chapitre VII de la Charte, a décidé que tous les Etats
devaient « s’abstenir d’apporter quelque forme d’appui que ce soit, actif ou
passif, aux entités ou personnes impliquées dans des actes de terrorisme ».
   61. Lorsqu’il désigne les auteurs d’infractions de ﬁnancement d’actes de
terrorisme, l’article 2 de la CIRFT fait référence à « toute personne ». Lus
en leur sens ordinaire, ces termes visent les individus de manière générale.
La convention ne contient aucun élément de nature à exclure quelque caté-
gorie de personnes que ce soit. Elle s’applique tant aux personnes agissant
à titre privé qu’à celles ayant le statut d’agent d’un Etat. Comme l’a relevé
la Cour (voir le paragraphe 59 ci-dessus), le ﬁnancement étatique d’actes de
terrorisme n’entre pas dans le champ d’application de la CIRFT ; partant,
la commission par l’agent d’un Etat d’une infraction visée à l’article 2 n’en-
gage pas par elle-même la responsabilité de l’Etat concerné au titre de la
convention. Toutefois, les Etats parties à la CIRFT sont tenus de prendre
les mesures nécessaires et de coopérer pour prévenir et réprimer les infrac-
tions de ﬁnancement d’actes de terrorisme commises par quelque personne
que ce soit. Dans l’éventualité où un Etat manquerait à cette obligation, sa
responsabilité au titre de la convention se trouverait engagée.

31

586          application de la cirft et de la ciedr (arrêt)

   62. Comme l’indique son intitulé, la CIRFT réprime précisément le
fait d’appuyer la commission d’actes de terrorisme en les ﬁnançant. Le
paragraphe 1 de l’article 2 vise la fourniture ou la réunion de « fonds ».
Selon le paragraphe 1 de l’article premier, ce terme s’entend
      « des biens de toute nature, corporels ou incorporels, mobiliers ou
      immobiliers, acquis par quelque moyen que ce soit, et des documents
      ou instruments juridiques sous quelque forme que ce soit, y compris
      sous forme électronique ou numérique, qui attestent un droit de pro-
      priété ou un intérêt sur ces biens, et notamment les crédits bancaires,
      les chèques de voyage, les chèques bancaires, les mandats, les actions,
      les titres, les obligations, les traites et les lettres de crédit, sans que
      cette énumération soit limitative ».
Cette déﬁnition englobe de nombreuses sortes d’instruments ﬁnanciers
ainsi que d’autres biens. La Fédération de Russie n’ayant pas soulevé
d’exception d’incompétence particulière au sujet de la portée du terme
« fonds », et en particulier en ce qui concerne la fourniture d’armes men-
tionnée par l’Ukraine dans ses conclusions, il n’est nul besoin de traiter de
cette question touchant au champ d’application de la CIRFT au stade
actuel de la procédure. L’interprétation de la déﬁnition de ce terme pour-
rait toutefois être pertinente, le cas échéant, lors de l’examen au fond.
   63. Un élément constitutif d’une infraction visée au paragraphe 1 de
l’article 2 de la CIRFT est que le pourvoyeur doit fournir les fonds « dans
l’intention de les voir utilisés ou en sachant qu’ils seront utilisés » en vue
de commettre un acte de terrorisme. L’existence de l’intention ou de la
connaissance requise soulève des questions complexes de droit et surtout
de fait qui divisent les Parties et relèvent du fond. Cela vaut également
pour la question de savoir si un acte particulier entre dans les prévisions
de l’alinéa a) ou b) du paragraphe 1 de l’article 2. Cette question est,
dans une large mesure, factuelle et relève du fond de l’aﬀaire. Dans le
cadre de la CIRFT, les questions concernant l’existence des éléments
moraux requis n’ont pas d’incidence sur la portée de la convention et ne
sont donc pas pertinentes pour ce qui est de la compétence ratione mate-
riae de la Cour. Si l’aﬀaire devait se poursuivre au fond, ces questions
seront tranchées à ce stade.
   64. Compte tenu de ce qui précède, la Cour conclut que l’exception
soulevée par la Fédération de Russie quant à sa compétence ratione mate-
riae au titre de la CIRFT ne peut être retenue.

      B. Les conditions procédurales préalables énoncées à l’article 24
                               de la CIRFT
  65. La Cour doit à présent rechercher si les conditions procédurales
préalables qui sont énoncées au paragraphe 1 de l’article 24 de la CIRFT
(voir le paragraphe 34 ci-dessus) sont remplies. Dans ce contexte, la Cour
recherchera si le diﬀérend entre les Parties n’a pas pu être réglé par voie
de négociation dans un délai raisonnable et, dans ce cas, si les Parties ne

32

587          application de la cirft et de la ciedr (arrêt)

sont pas parvenues à se mettre d’accord sur l’organisation d’un arbitrage
dans les six mois suivant la date de la demande d’arbitrage.

1. La question de savoir si le différend entre les Parties n’a pas pu être réglé
   par voie de négociation
   66. La Fédération de Russie relève que, selon le paragraphe 1 de l’ar-
ticle 24 de la CIRFT, les parties doivent mener des négociations au sujet
de leur diﬀérend et doivent, en cas d’échec, s’eﬀorcer de parvenir à un
règlement par voie d’arbitrage. Elle plaide que la Cour ne peut être saisie
que lorsqu’il a été véritablement tenté de suivre ces deux procédures et
que ni l’une ni l’autre n’a donné de résultat.
   67. La Fédération de Russie est d’avis qu’il ne suﬃt pas que les parties
engagent simplement des négociations ; il faut que ces négociations aient
un sens et qu’elles aient été poursuivies « autant que possible ». Elle fait
valoir que de « simples protestations ou contestations » ne suﬃsent pas
pour qu’il soit satisfait à la condition préalable de négociation. Elle fait
grief à l’Ukraine de n’avoir pas tenté de négocier de bonne foi. De son
point de vue, l’Ukraine ne s’est engagée dans des négociations qu’« en vue
de soumettre le présent diﬀérend à la Cour », et non de régler les ques-
tions divisant les Parties. La Fédération de Russie aﬃrme que, lors des
négociations, l’Ukraine n’a fait aucun cas des intérêts russes. Selon elle,
l’Ukraine n’a pas non plus envisagé de modiﬁer sa position en quoi que
ce soit et a refusé d’étayer certaines de ses allégations, bien que la Fédéra-
tion de Russie l’en eût priée à plusieurs reprises. La partie défenderesse
fait observer que des négociations ont eu lieu à Minsk, ce qu’elle avait
elle-même proposé, montrant qu’elle était disposée « à reconsidérer sa
propre position ». La Fédération de Russie soutient en outre que, dans ses
notes verbales, l’Ukraine ne s’intéressait pour l’essentiel nullement à la
CIRFT, mais l’accusait d’actes d’agression et d’intervention dans les
aﬀaires intérieures ukrainiennes.

                                       *
   68. L’Ukraine indique que les Parties ont négocié de manière appro-
fondie pendant deux ans, même si le diﬀérend n’a ﬁnalement pu être réglé
par cette voie. Elle fait observer qu’elle a adressé plus de vingt notes ver-
bales à la Fédération de Russie et que les représentants des Parties se sont
rencontrés à quatre reprises pour négocier. L’Ukraine aﬃrme qu’elle a
véritablement tenté de négocier avec la Fédération de Russie et de discu-
ter de bonne foi de l’ensemble des questions qui les divisaient concernant
la CIRFT. Elle précise que les négociations ne portaient pas sur des actes
d’agression et d’intervention. Du point de vue du demandeur, c’est la
Fédération de Russie qui n’a pas véritablement tenté de régler le diﬀérend
étant donné qu’elle n’a pas réellement pris ses griefs en considération et
qu’elle a refusé de tenir compte de ses arguments. L’Ukraine est d’avis
que, lorsque des négociations ont été menées « autant que possible dans le

33

588          application de la cirft et de la ciedr (arrêt)

but de régler le diﬀérend » mais qu’elles ont échoué, sont devenues inutiles
ou ont abouti à une impasse, la condition préalable de négociation est
remplie. L’Ukraine estime que les négociations prescrites par le para-
graphe 1 de l’article 24 de la CIRFT ne doivent durer que pendant « un
délai raisonnable » et non être poursuivies jusqu’à devenir inutiles. Il
n’aurait, à son sens, pas été raisonnable d’exiger des Parties qu’elles per-
sistent à négocier pendant un long moment encore.

                                      * *
   69. La Cour considère que le paragraphe 1 de l’article 24 de la CIRFT
exige, comme première condition procédurale préalable à la compétence
de la Cour, qu’un Etat ait véritablement tenté de négocier pour régler le
diﬀérend en cause avec l’autre Etat concerné. Selon la même disposition,
la condition préalable de négociation est remplie si le diﬀérend « ne peut
pas être réglé par voie de négociation dans un délai raisonnable ». Comme
elle l’a fait observer dans l’aﬀaire relative à l’Application de la convention
internationale sur l’élimination de toutes les formes de discrimination raciale
(Géorgie c. Fédération de Russie), la négociation « doit concerner l’objet
du diﬀérend, qui doit lui-même se rapporter aux obligations de fond pré-
vues par l’instrument en question » (exceptions préliminaires, arrêt,
C.I.J. Recueil 2011 (I), p. 133, par. 161).
   70. La Cour rappelle que, le 28 juillet 2014, l’Ukraine a adressé à la
Fédération de Russie une note verbale dans laquelle elle déclarait ce qui
suit :
      « en vertu des dispositions de la convention internationale de 1999 pour
      la répression du ﬁnancement du terrorisme, la Partie russe doit prendre
      les mesures nécessaires au regard de son droit interne pour enquêter sur
      les faits dont il est fait mention dans les informations communiquées
      par la Partie ukrainienne, et engager des poursuites pénales contre les
      personnes impliquées dans le ﬁnancement du terrorisme ».
Elle y proposait « l’ouverture de négociations sur l’interprétation et l’ap-
plication de la [CIRFT] ». Le 15 août 2014, la Fédération de Russie a fait
savoir à l’Ukraine qu’elle était « disposée à mener des négociations sur la
question de l’interprétation et de l’application de la [CIRFT] ». Si les
échanges de notes et les rencontres entre les Parties n’ont pas toujours été
ciblés sur l’interprétation ou l’application de la CIRFT, les négociations
relatives aux griefs de l’Ukraine concernant cette convention y tenaient
toutefois une place importante. En particulier, dans une note verbale du
24 septembre 2014, l’Ukraine aﬃrmait que
      « la Partie russe, de façon illicite et délibérée, tant directement qu’in-
      directement, transf[érait] du matériel militaire, fourni[ssait] des fonds
      aux ﬁns de l’entraînement de terroristes sur son territoire, apport[ait]
      à ceux-ci un appui matériel et les envo[yait] en territoire ukrainien
      pour qu’ils prennent part aux activités terroristes de la RPD et de la
      RPL, entre autres ».

34

589         application de la cirft et de la ciedr (arrêt)

Le 24 novembre 2014, la Fédération de Russie a contesté que les actes
allégués par l’Ukraine fussent susceptibles de constituer des violations de
la CIRFT, mais a accepté l’inscription, à l’ordre du jour des consultations
bilatérales, d’un point consacré au « fondement juridique international de
la répression du ﬁnancement du terrorisme, tel qu’applicable aux rela-
tions russo-ukrainiennes ». Cette note a été suivie de plusieurs autres ; en
outre, quatre rencontres ont eu lieu à Minsk, la dernière à la date du
17 mars 2016. Peu de progrès ont été enregistrés par les Parties lors de
leurs négociations. La Cour conclut en conséquence que le diﬀérend n’a
pas pu être réglé par voie de négociation dans ce qui doit être considéré
comme un délai raisonnable, de sorte que la première condition préalable
est remplie.

2. La question de savoir si les Parties ne sont pas parvenues à se mettre
  d’accord sur l’organisation d’un arbitrage
   71. La Fédération de Russie aﬃrme que l’Ukraine n’a pas non
plus satisfait à la condition préalable requérant que le diﬀérend entre les
Parties soit soumis à l’arbitrage. Elle soutient que l’Ukraine n’a pas
dûment mené des négociations en vue de l’organisation d’un arbitrage.
Elle relève que l’Ukraine a insisté pour qu’une chambre ad hoc de la
Cour soit constituée en tant qu’instance d’arbitrage, ce qui, de son point
de vue, était inadéquat puisque le renvoi du diﬀérend devant une chambre
de la Cour ne peut être considéré comme une forme de recours à l’arbi-
trage.
   72. La Fédération de Russie relève également que, selon le para-
graphe 1 de l’article 24 de la CIRFT, une réclamation ne peut être portée
devant la Cour que si les parties ne sont pas parvenues à se mettre d’ac-
cord sur l’organisation de l’arbitrage dans les six mois qui suivent la date
de la demande d’arbitrage formulée par l’une d’elles. Elle considère qu’il
ne suﬃt pas que, « de fait », le délai de six mois se soit écoulé sans que
les parties soient parvenues au moindre accord sur l’organisation de l’ar-
bitrage. Il doit, de l’avis du défendeur, être « véritablement tenté » de par-
venir à un accord. Or, de son point de vue, en campant sur certains
principes fondamentaux censés régir l’arbitrage et en ne soumettant
aucune proposition concrète de texte de compromis d’arbitrage tout en
refusant les propositions de la Fédération de Russie, l’Ukraine n’a pas
véritablement tenté d’organiser un arbitrage conformément à l’article 24
de la CIRFT.
   73. La Fédération de Russie soutient que le paragraphe 1 de l’article 24
de la CIRFT impose aux parties de négocier en vue de « se mettre d’ac-
cord sur l’organisation de l’arbitrage » et donc de décider de la composi-
tion du tribunal, du droit applicable ainsi que des questions administratives.
Le défendeur plaide que les Parties étaient d’accord sur la plupart des
questions concernant l’organisation de l’arbitrage. Selon lui, les négocia-
tions y aﬀérentes n’avaient pas abouti à une impasse. Ainsi, de l’avis de la
Fédération de Russie, la condition procédurale préalable consistant à ce

35

590         application de la cirft et de la ciedr (arrêt)

que les Parties soumettent leur diﬀérend à l’arbitrage, énoncée à l’ar-
ticle 24 de la CIRFT, n’est pas remplie.
                                   *
   74. L’Ukraine fait observer qu’elle a, dans une note verbale en date
du 19 avril 2016 adressée à la Fédération de Russie, directement sollicité
le recours à un arbitrage en vue de régler le diﬀérend qui opposait les
deux Etats. A rebours de ce qu’aﬃrme la Fédération de Russie, l’Ukraine
soutient que sa proposition ultérieure visant la formation d’une chambre
ad hoc de la Cour n’était qu’une autre possibilité sur laquelle elle n’a pas
insisté.
   75. L’Ukraine considère que les Parties ne sont pas parvenues à se
mettre d’accord sur l’organisation de l’arbitrage dans le délai de six
mois visé au paragraphe 1 de l’article 24 de la CIRFT. Elle indique que
la Fédération de Russie a répondu à sa demande d’arbitrage plus de
deux mois après l’avoir reçue et qu’elle n’a alors proposé de tenir qu’un
mois plus tard une rencontre aﬁn de discuter de l’organisation d’un
tel arbitrage. L’Ukraine soutient en outre que, lors de leur première réu-
nion, la Fédération de Russie n’a pas pris en considération les vues
qu’elle avait formulées quant à l’organisation de l’arbitrage. Elle indique
que, lorsque les négociations concernant l’organisation de l’arbitrage
ont été abandonnées, les Parties n’étaient convenues que de discuter
encore des modalités de l’arbitrage et d’examiner leurs positions respectives,
sans être parvenues au moindre accord sur l’organisation concrète de cet
arbitrage. L’Ukraine aﬃrme qu’elle a véritablement tenté de parvenir à un
accord sur l’organisation de l’arbitrage dans le délai requis.

                                     * *
   76. La Cour rappelle que, le 19 avril 2016, soit près de deux ans après
l’ouverture des négociations entre les Parties à propos de leur diﬀérend,
l’Ukraine a indiqué dans une note verbale que ces négociations avaient
« échoué » et que, « en application du paragraphe 1 de l’article 24 de la
convention internationale pour la répression du ﬁnancement du terro-
risme, [elle] demand[ait] à la Fédération de Russie de consentir à ce que le
diﬀérend [fût] soumis à un arbitrage dont les modalités ser[aient] arrêtées
d’un commun accord ». Les Parties ont ensuite négocié sur l’organisation
de l’arbitrage jusqu’au terme d’une période de six mois. Lors de ces négo-
ciations, l’Ukraine a également proposé que le diﬀérend fasse l’objet
d’une procédure autre que l’arbitrage, à savoir qu’il soit porté devant une
chambre de la Cour. En tout état de cause, les Parties ne sont pas parve-
nues à se mettre d’accord sur l’organisation de l’arbitrage dans le délai
requis. La seconde condition préalable énoncée au paragraphe 1 de l’ar-
ticle 24 de la CIRFT doit donc être tenue pour remplie.

  77. La Cour conclut en conséquence qu’il a été satisfait aux conditions
procédurales préalables énoncées au paragraphe 1 de l’article 24 de la

36

591         application de la cirft et de la ciedr (arrêt)

CIRFT. Elle a donc compétence pour connaître des demandes présentées
sur le fondement de cette disposition.


         III. La convention internationale sur l’élimination
             de toutes les formes de discrimination raciale

   78. La Cour examinera à présent les exceptions préliminaires soule-
vées par la Fédération de Russie à l’égard de la compétence de la Cour et
de la recevabilité des demandes de l’Ukraine fondées sur la CIEDR.
Comme il a été indiqué plus haut (voir le paragraphe 36), le défendeur
soutient que la Cour n’a pas compétence ratione materiae au titre de cet
instrument, et que les conditions procédurales préalables à sa saisine
énoncées à l’article 22 de celui-ci ne sont pas remplies ; la Fédération de
Russie plaide également que la requête de l’Ukraine, en ce qu’elle a
trait aux griefs fondés sur la CIEDR, est irrecevable au motif que les
voies de recours internes n’avaient pas été épuisées préalablement à la
saisine de la Cour. La Cour examinera successivement chacune de ces
exceptions.

        A. La compétence ratione materiae au titre de la CIEDR
   79. La Fédération de Russie estime que la véritable question en litige
entre les Parties n’a pas trait à la discrimination raciale, mais au statut de
la Crimée. Elle soutient que les mesures qualiﬁées de constitutives de dis-
crimination raciale par l’Ukraine n’enfreignent pas la CIEDR puisqu’elles
ne se fondent sur aucun des motifs énoncés au paragraphe 1 de l’article
premier de cet instrument. Selon le défendeur, les griefs de l’Ukraine rela-
tifs à la discrimination raciale consistent à dire que des mesures que la
Fédération de Russie aurait prises à l’encontre de membres de certaines
communautés ethniques étaient motivées par l’opposition de ces commu-
nautés à la « prétendue annexion » de la Crimée.
   80. Selon la Fédération de Russie, l’Ukraine se fourvoie lorsqu’elle
tente de fonder la déﬁnition des « groupes ethniques » au sens de la
CIEDR sur la manière dont les membres d’un groupe s’identiﬁent
eux-mêmes politiquement et sur leurs convictions politiques. La Fédéra-
tion de Russie aﬃrme que la déﬁnition que donne l’Ukraine de l’« appar-
tenance ethnique » ne correspond ni au sens ordinaire de la CIEDR ni à
l’intention de ses auteurs, et qu’elle n’est pas étayée non plus par la pra-
tique des Etats ou les décisions du Comité pour l’élimination de la discri-
mination raciale (ci-après le « Comité de la CIEDR » ou le « Comité »). La
Fédération de Russie ne conteste pas, en tout état de cause, que les Tatars
de Crimée et les Ukrainiens de souche en Crimée constituent des groupes
ethniques distincts protégés par la CIEDR.
   81. D’après le défendeur, les griefs selon lesquels il aurait pratiqué une
discrimination entre ses ressortissants et les non-ressortissants excèdent le
champ d’application de la CIEDR puisqu’ils ne sont pas compatibles

37

592         application de la cirft et de la ciedr (arrêt)

avec les paragraphes 2 et 3 de son article premier, dont l’un exclut expres-
sément du champ d’application de la convention les « distinctions, exclu-
sions, restrictions ou préférences établies par un Etat partie à la convention
selon qu’il s’agit de ses ressortissants ou de non-ressortissants » et l’autre
précise que la CIEDR ne saurait « aﬀect[er] de quelque manière que ce
soit les dispositions législatives des Etats parties à la convention concer-
nant la nationalité, la citoyenneté ou la naturalisation ».
   82. La Fédération de Russie soutient en outre qu’un certain nombre de
droits invoqués par l’Ukraine ne sont pas protégés par la CIEDR. D’après
le défendeur, l’argument de l’Ukraine selon lequel l’article 5 de la CIEDR
inclut le droit « de revenir dans son pays », auquel la législation russe en
matière de citoyenneté porterait atteinte, vise seulement à contourner l’ar-
ticle premier de la convention puisque la CIEDR ne protège un tel droit
que si son titulaire fait l’objet d’une discrimination raciale au sens de la
convention. Sur cette base, la Fédération de Russie soutient que la pré-
tendue imposition de la citoyenneté russe en Crimée ne saurait constituer
une violation de la CIEDR.
   83. S’agissant de l’interdiction du Majlis des Tatars de Crimée, la
Fédération de Russie aﬃrme que le droit politique des Tatars de Crimée
de conserver leurs instances représentatives n’est pas protégé par les ali-
néas c) et e) de l’article 5 de la CIEDR, ces dispositions étant limitées à
la protection des droits politiques individuels et non collectifs.
   84. Le défendeur aﬃrme en outre que le droit à l’éducation et à la for-
mation professionnelle, auquel fait référence le point v) de l’alinéa e) de
l’article 5 de la CIEDR, ne garantit pas un droit absolu à un enseigne-
ment dans sa langue maternelle, l’objectif de cette disposition étant seule-
ment d’assurer à toute personne, quelle que soit son origine ethnique, un
droit d’accès au système national d’enseignement.
   85. La Fédération de Russie soutient que, en plaidant que les Tatars de
Crimée ont fait l’objet de mesures discriminatoires parce qu’ils étaient de
confession musulmane, l’Ukraine interprète de façon erronée la portée de
la CIEDR, laquelle n’englobe pas la discrimination fondée sur des motifs
religieux.
   86. Selon la Fédération de Russie, une grande partie des violations de
la CIEDR alléguées par l’Ukraine reposent sur l’hypothèse que l’applica-
tion des lois russes en Crimée emporte violation de certaines règles du
droit international humanitaire et, par suite, de la CIEDR, suivant la
logique de l’Ukraine. La Fédération de Russie avance que l’Ukraine
cherche à contester l’application des lois russes en Crimée en prétendant
invoquer la CIEDR, alors qu’elle se réfère en réalité à certaines règles du
droit international humanitaire.


                                      *
   87. L’Ukraine fait valoir que, bien qu’elle soit dans l’obligation de
faire référence à l’« intervention » de la Fédération de Russie en Crimée en

38

593         application de la cirft et de la ciedr (arrêt)

décrivant la campagne de discrimination raciale que cette dernière aurait
menée contre les communautés ukrainienne et tatare de Crimée, ni le
fond de ses demandes ni la réparation qu’elle sollicite ne se rapportent au
statut de la Crimée.
   88. Selon l’Ukraine, ses griefs au titre de la CIEDR relèvent clairement
de la déﬁnition de la « discrimination raciale » au sens du paragraphe 1 de
l’article premier de la convention. L’Ukraine allègue que la Fédération de
Russie a mis en œuvre une « politique de discrimination dans les aﬀaires
politiques et civiles » et une « campagne d’annihilation culturelle » à l’en-
contre des Ukrainiens de souche et des Tatars de Crimée. Le demandeur
aﬃrme que la Fédération de Russie a porté atteinte aux droits civils et
politiques des communautés ukrainienne et tatare de Crimée par une série
d’assassinats ciblés et d’actes de torture ; de disparitions forcées et d’enlè-
vements ; de perquisitions et de détentions arbitraires ; l’imposition de la
citoyenneté russe aux habitants de Crimée ; et l’interdiction du Majlis. Le
demandeur aﬃrme en outre que la Fédération de Russie a porté atteinte
aux droits économiques, sociaux et culturels de ces communautés par
l’imposition de restrictions aux médias ukrainiens et tatars de Crimée ; la
dégradation du patrimoine culturel de ces communautés ; l’interdiction de
grands rassemblements culturels de ces communautés ; et la négation de
droits des minorités en matière d’éducation et, en particulier, les restric-
tions imposées concernant l’enseignement en langues ukrainienne et tatare
de Crimée. Le demandeur estime que ces mesures étaient principalement
dirigées contre deux groupes ethniques, à savoir les communautés ukrai-
nienne et tatare de Crimée, et qu’elles avaient « pour but ou pour eﬀet »
de toucher de manière disproportionnée ces communautés en leur réser-
vant un traitement moins favorable que celui dont jouissaient d’autres
groupes ethniques en Crimée. En conséquence, l’Ukraine soutient que ces
mesures constituent une discrimination raciale au sens du paragraphe 1
de l’article premier de la CIEDR.
   89. L’Ukraine aﬃrme que son mémoire montre, « article par article »,
que le comportement de la Fédération de Russie a eu pour eﬀet de res-
treindre ou de réduire à néant les droits et libertés des communautés
ukrainienne et tatare de Crimée protégés en vertu des alinéas a) et b) du
paragraphe 1 de l’article 2, de l’article 4, des alinéas a) à e) de l’article 5
et des articles 6 et 7 de la CIEDR. Partant, l’Ukraine aﬃrme que ses
demandes ont trait à un aspect du diﬀérend qui concerne l’interprétation
ou l’application de la CIEDR.
   90. De plus, l’Ukraine avance que le droit de ne pas être déporté de son
propre pays par une « puissance occupante » constitue un droit de l’homme
ou une liberté fondamentale dont le déni pour des motifs raciaux ou eth-
niques emporte violation de la CIEDR. L’Ukraine plaide encore que le
déni par le souverain territorial ou une « puissance occupante » du droit de
revenir dans son pays emporte lui aussi violation de la convention.
L’Ukraine souligne également que, au regard du paragraphe 3 de l’article
premier de la CIEDR, les lois sur la citoyenneté adoptées par les Etats
parties à la convention peuvent enfreindre la CIEDR dès lors qu’elles sont

39

594         application de la cirft et de la ciedr (arrêt)

« discriminatoires à l’égard d’une nationalité particulière ». A cet égard,
l’Ukraine soutient que la loi portant octroi de la citoyenneté russe aux
citoyens ukrainiens et aux apatrides résidant en Crimée, ainsi que son
application par la Fédération de Russie, ont des eﬀets disproportionnés et
préjudiciables sur les Tatars de Crimée et les Ukrainiens de souche en Cri-
mée. L’Ukraine conteste l’aﬃrmation de la Fédération de Russie selon
laquelle ces mesures sortent du champ d’application de la CIEDR par l’ef-
fet des paragraphes 2 et 3 de son article premier.
   91. L’Ukraine soutient par ailleurs que la CIEDR ne protège pas seu-
lement les droits visés dans la convention, mais aussi les droits de l’homme
et les libertés fondamentales dans d’autres domaines de la vie publique.
Elle estime que les arguments avancés par la Fédération de Russie au
sujet de l’interprétation de certaines dispositions de la CIEDR conﬁrment
que le diﬀérend opposant les Parties touche également l’interprétation de
la convention. Selon l’Ukraine, les points de divergence entre les Parties
portent sur le respect du droit des peuples autochtones de conserver leurs
instances représentatives, le droit des minorités de bénéﬁcier d’un ensei-
gnement dans leur langue maternelle, le point de savoir si l’article 49 de la
quatrième convention de Genève constitue une règle pertinente aux ﬁns
de l’interprétation du point ii) de l’alinéa d) de l’article 5 de la CIEDR, et
la pertinence des paragraphes 2 et 3 de l’article premier de cet instrument
à l’égard des griefs relatifs à l’imposition de la citoyenneté russe en Cri-
mée. L’Ukraine soutient que c’est au stade du fond qu’il convient pour la
Cour de trancher ces points en litige.
   92. A titre subsidiaire, l’Ukraine plaide que, si elle décidait d’examiner
lesdits points au stade des exceptions préliminaires, la Cour devrait
privilégier l’interprétation de l’Ukraine. Le demandeur maintient que
la prise pour cible du Majlis constitue une distinction fondée sur l’ori-
gine ethnique ayant pour but ou pour eﬀet de porter atteinte aux
droits de l’homme et aux libertés fondamentales des Tatars de Crimée.
L’Ukraine aﬃrme en outre que le point v) de l’alinéa e) de l’article 5 de
la CIEDR établit un droit général à l’éducation et à la formation profes-
sionnelle, lequel englobe le droit de bénéﬁcier d’un enseignement dans la
langue maternelle. L’Ukraine précise par ailleurs qu’elle ne demande pas
à la Cour de statuer sur des violations de la CIEDR pour une discrimina-
tion fondée sur des motifs religieux, ni d’octroyer une quelconque répara-
tion à ce titre. Le demandeur ne la prie pas non plus de se prononcer sur
des allégations de discrimination fondée sur une conviction politique.
   93. Selon l’Ukraine, l’aﬃrmation de la Fédération de Russie selon
laquelle la première assimile l’application en Crimée des lois de la seconde
à une violation de la CIEDR est inexacte ; le demandeur allègue que, dans
son mémoire, il s’est référé à l’introduction de ces lois aﬁn de décrire les
moyens employés par le défendeur pour mener une campagne de discrimi-
nation en Crimée. Citant à titre d’exemple l’atteinte au droit à la liberté
de réunion paciﬁque, l’Ukraine soutient que les violations alléguées de la
CIEDR découlent non pas de violations du droit international humani-
taire, mais du fait que la Fédération de Russie applique sa législation

40

595          application de la cirft et de la ciedr (arrêt)

nationale de manière discriminatoire comme un moyen de répression
contre les communautés ukrainienne et tatare de Crimée.

                                     * *
   94. Aux ﬁns de déterminer si elle a compétence ratione materiae au
titre de la CIEDR, la Cour n’a pas besoin de s’assurer que les mesures
dont l’Ukraine tire grief constituent eﬀectivement une « discrimination
raciale » au sens du paragraphe 1 de l’article premier de la CIEDR. Elle
n’a pas non plus à établir si, et, dans l’aﬃrmative, dans quelle mesure,
certains actes pourraient être couverts par les paragraphes 2 et 3 de l’ar-
ticle premier de la convention. Ces deux questions portent sur des points
de fait, largement tributaires des éléments de preuve relatifs au but ou à
l’eﬀet des mesures alléguées par l’Ukraine, et relèvent donc de l’examen
au fond si l’aﬀaire devait se poursuivre jusqu’à ce stade.
   95. Au stade actuel de la procédure, la Cour doit seulement déterminer
si les mesures dont l’Ukraine tire grief entrent dans les prévisions de la
convention (voir le paragraphe 57 ci-dessus). A cet égard, elle relève que
les deux Parties conviennent que les Ukrainiens de souche et les Tatars de
Crimée constituent des groupes ethniques protégés au titre de la CIEDR.
Par ailleurs, les articles 2, 4, 5, 6 et 7 de cet instrument énoncent des obli-
gations spéciﬁques s’agissant du traitement des personnes sur le fondement
de « la race, la couleur, l’ascendance ou l’origine nationale ou ethnique ».
Le paragraphe 1 de l’article 2 de la CIEDR établit une obligation générale
de poursuivre par tous les moyens appropriés une politique tendant à éli-
miner la discrimination raciale, ainsi qu’une obligation de ne se livrer à
aucun acte ou pratique de discrimination raciale contre des personnes,
groupes de personnes ou institutions. L’article 5 impose d’interdire et d’éli-
miner la discrimination raciale, et de garantir le droit de chacun à l’égalité
devant la loi, notamment dans la jouissance des droits qui y sont mention-
nés, dont les droits politiques, civils, économiques, sociaux et culturels.
   96. La Cour, tenant compte des droits et obligations formulés en
termes généraux dans la convention, y compris les obligations énoncées
au paragraphe 1 de l’article 2 et la liste non exhaustive de droits ﬁgurant
à l’article 5, considère que les mesures dont l’Ukraine tire grief (voir le
paragraphe 88 ci-dessus) sont susceptibles de porter atteinte à la jouis-
sance de certains droits protégés par la CIEDR. Ces mesures entrent dès
lors dans les prévisions de cet instrument.
   97. La Cour en conclut que les demandes formulées par l’Ukraine
entrent dans les prévisions de la CIEDR.

      B. Les conditions procédurales préalables énoncées à l’article 22
                              de la CIEDR
  98. Ayant établi que les demandes de l’Ukraine entrent dans le champ
d’application de la CIEDR, la Cour en vient maintenant à l’examen des
conditions procédurales préalables énoncées à l’article 22 de la convention.

41

596          application de la cirft et de la ciedr (arrêt)

1. Le caractère alternatif ou cumulatif des conditions procédurales préalables
   99. La Fédération de Russie aﬃrme que l’article 22 subordonne la sai-
sine de la Cour à deux conditions préalables dont le non-respect de l’une
ou l’autre suﬃt à priver celle-ci de sa compétence. Selon elle, la conjonc-
tion « ou » peut être interprétée dans un sens alternatif, dans un sens
cumulatif, ou encore dans ces deux sens ; le défendeur soutient que, dans
l’article 22, la conjonction « ou » exprime le caractère non pas alternatif
mais cumulatif des conditions préalables. La Fédération de Russie plaide
en outre qu’interpréter l’article 22 comme énonçant deux préalables pro-
céduraux sous forme d’alternative priverait celui-ci d’eﬀet utile, puisqu’il
n’y aurait pas de sens à ce qu’aucune conséquence juridique ne puisse être
tirée de la référence faite à deux conditions préalables distinctes. Elle
ajoute que la conciliation sous les auspices du Comité de la CIEDR ne
peut être considérée comme une forme de négociation étant donné que, à
la diﬀérence de celle-ci, elle suppose l’intervention d’un tiers, et qu’une
lecture de l’article 22 dans son contexte, à la lumière de l’objet et du but
de la CIEDR, conﬁrme que les deux conditions procédurales préalables
sont cumulatives.
   100. Le défendeur soutient que son interprétation de l’article 22 de la
CIEDR est étayée par les travaux préparatoires de la convention. Il fait
valoir que, dans la toute première version, proposée par le représentant
philippin à la Sous-Commission de la lutte contre les mesures discrimina-
toires et de la protection des minorités, de ce qui deviendrait par la suite
l’article 22, la Cour ne pouvait être saisie d’un diﬀérend que si le Comité
de la CIEDR avait préalablement échoué dans sa tentative de conciliation.
La Fédération de Russie ajoute que le Bureau de la Troisième Commis-
sion de l’Assemblée générale des Nations Unies proposa un nouveau texte
de clause compromissoire qui ne mentionnait que la négociation comme
préalable procédural ; un amendement du Ghana, de la Mauritanie et des
Philippines (ci-après l’« amendement des trois puissances »), tendant à l’in-
sertion du membre de phrase « ou par les procédures expressément prévues
par la présente convention » dans le libellé de l’article 22, fut ensuite adopté
à l’unanimité. La Fédération de Russie déduit de cet ajout au texte que les
rédacteurs de la CIEDR entendaient faire du recours à ces procédures un
préalable obligatoire avant toute saisine de la Cour.
   101. La Fédération de Russie déduit également le caractère cumulatif
des conditions procédurales préalables énoncées à l’article 22 en compa-
rant les clauses compromissoires ﬁgurant dans d’autres traités relatifs aux
droits de l’homme, à savoir la convention contre la torture et autres
peines ou traitements cruels, inhumains ou dégradants, la convention
internationale sur la protection des droits de tous les travailleurs migrants
et des membres de leur famille, la convention internationale pour la pro-
tection de toutes les personnes contre les disparitions forcées et la conven-
tion sur l’élimination de toutes les formes de discrimination à l’égard des
femmes. Selon le défendeur, les clauses compromissoires ﬁgurant dans ces
conventions prévoient une procédure en trois étapes aux ﬁns du règle-

42

597         application de la cirft et de la ciedr (arrêt)

ment des diﬀérends concernant leur interprétation ou leur application, la
première étape étant la négociation, la deuxième consistant à tenter d’or-
ganiser un arbitrage dans un délai donné et la troisième, à saisir la Cour
une fois ce délai écoulé. La Fédération de Russie indique que le système
de règlement des diﬀérends établi à l’article 22 de la CIEDR est similaire
à la procédure en trois étapes prévue dans ces conventions et qu’elle doit
être interprétée de manière cohérente avec celle-ci.

                                      *
   102. De l’avis de l’Ukraine, en revanche, l’interprétation correcte de
l’article 22 de la CIEDR consiste à ne lire dans cette disposition aucune
condition préalable à la compétence de la Cour. Le demandeur aﬃrme
que, dans le cas où la Cour estimerait que l’article 22 établit des condi-
tions préalables, la « lecture la plus naturelle » de cette disposition est que
la conjonction « ou » signiﬁe que la « négociation » et les « procédures
expressément prévues par l[a] convention » forment une alternative, l’une
ou l’autre voie pouvant être utilisée avant d’ester devant la Cour.
L’Ukraine soutient également que, à l’article 22, la conjonction « ou » est
employée à trois reprises, toujours dans un sens disjonctif.
   103. L’Ukraine avance que, si la procédure sous les auspices du Comité
de la CIEDR devait être tenue pour obligatoire, la convention le précise-
rait expressément. Du point de vue du demandeur, il n’y aurait aucun
sens à ce que l’article 22 impose aux Etats en litige de négocier pendant
une première période de durée indéterminée pour les obliger ensuite à
renégocier pendant six mois encore, conformément à la procédure sous
les auspices du Comité. L’Ukraine ajoute que le Comité ne peut connaître
que de réclamations formulées par un Etat partie qui estime « qu’un autre
Etat également partie n’applique pas les dispositions de la … Conven-
tion », ce qui implique que, si l’article 22 prescrivait l’épuisement de la
procédure devant le Comité, un diﬀérend limité à l’interprétation de la
CIEDR ne pourrait jamais satisfaire aux conditions préalables requises
pour que les Etats puissent en référer à la Cour. De l’avis de l’Ukraine, le
fait que l’article 22 ait été placé dans la troisième partie de la CIEDR,
alors que les démarches à entreprendre sous les auspices du Comité sont
régies par la deuxième partie, indique que l’article 22 n’était pas destiné à
faire de ces démarches un préalable incontournable avant toute saisine de
la Cour. Etant donné que, selon le demandeur, il ressort du préambule de
la CIEDR que les auteurs de celle-ci entendaient mettre au point un ins-
trument eﬃcace pour éliminer rapidement la discrimination raciale, il
serait incompatible avec l’objet et le but de la CIEDR que l’article 22
puisse retarder le règlement des diﬀérends en imposant des préalables
procéduraux cumulatifs.
   104. Bien qu’elle n’estime pas nécessaire d’avoir recours à des moyens
complémentaires d’interprétation, l’Ukraine plaide que, si les travaux
préparatoires de la CIEDR devaient être consultés, ils ne serviraient pas
la cause de la Fédération de Russie. Du point de vue de l’Ukraine, l’ajout

43

598          application de la cirft et de la ciedr (arrêt)

tardif, préconisé dans l’amendement des trois puissances, d’une référence
aux « procédures expressément prévues par l[a] Convention » dans la
clause compromissoire de la CIEDR visait simplement à préciser que la
procédure sous les auspices du Comité de la CIEDR était l’une des possi-
bilités oﬀertes aux Etats avant le renvoi de leurs diﬀérends devant la
Cour. L’Ukraine en veut notamment pour preuve la déclaration faite par
le Ghana, l’une des trois puissances ayant proposé l’amendement, selon
laquelle celui-ci « s’expliqu[ait] de lui-même » et « se référ[ait] simplement
aux procédures prévues par la convention ».
   105. L’Ukraine soutient par ailleurs que la référence faite par la Fédéra-
tion de Russie aux clauses compromissoires ﬁgurant dans d’autres conven-
tions relatives aux droits de l’homme (voir le paragraphe 101 ci-dessus)
n’est pas pertinente, lesdites clauses diﬀérant de l’article 22 de la CIEDR.

                                      * *
   106. En vertu de l’article 22 de la CIEDR, la Cour a compétence pour
trancher un diﬀérend porté devant elle sur le fondement de cette conven-
tion dès lors que celui-ci n’a « pas été réglé par voie de négociation ou au
moyen des procédures expressément prévues par ladite Convention ».
Dans l’aﬀaire relative à l’Application de la convention internationale sur
l’élimination de toutes les formes de discrimination raciale (Géorgie c. Fédé-
ration de Russie), la Cour a déclaré ce qui suit :
      « dans leur sens ordinaire, les termes de l’article 22, à savoir « [t]out
      diﬀérend … qui n’aura pas été réglé par voie de négociation ou au
      moyen des procédures expressément prévues par ladite Convention »,
      établissent des conditions préalables auxquelles il doit être satisfait
      avant toute saisine de la Cour » (exceptions préliminaires, arrêt,
      C.I.J. Recueil 2011 (I), p. 128, par. 141 ; voir également ibid.,
      p. 129-130, par. 147).
La Cour ne s’est pas prononcée, dans cette aﬀaire, sur la question de
savoir si les conditions préalables énoncées à l’article 22 de la CIEDR
avaient un caractère alternatif ou cumulatif. Pour trancher cette question,
la Cour appliquera les règles du droit international coutumier relatives à
l’interprétation des traités telles que reﬂétées aux articles 31 à 33 de la
convention de Vienne (Question de la délimitation du plateau continental
entre le Nicaragua et la Colombie au-delà de 200 milles marins de la côte
nicaraguayenne (Nicaragua c. Colombie), exceptions préliminaires, arrêt,
C.I.J. Recueil 2016 (I), p. 116, par. 33).
   107. Concernant le libellé de l’article 22 de la CIEDR, les Parties ont
exprimé des vues divergentes quant à la signiﬁcation de la conjonction
« ou » ﬁgurant dans le membre de phrase « n’aura pas été réglé par voie de
négociation ou au moyen des procédures expressément prévues par ladite
Convention ». La Cour note que le terme « ou », qui apparaît entre la
« négociation » et « au moyen des procédures expressément prévues par
ladite Convention », s’insère dans une clause qui débute par une tournure

44

599         application de la cirft et de la ciedr (arrêt)

négative (« n’aura pas »). Bien que la conjonction « ou » soit généralement
interprétée dans un sens disjonctif lorsqu’elle ﬁgure dans une clause aﬃr-
mative, il n’en va pas nécessairement de même lorsqu’elle s’insère dans
une tournure négative. L’article 22 en est une illustration. Il s’ensuit que,
dans le passage pertinent de l’article 22 de la CIEDR, le terme « ou » peut
avoir un sens aussi bien disjonctif que conjonctif. La Cour est donc d’avis
que, si le terme « ou » peut s’interpréter de manière disjonctive et prévoir
deux préalables procéduraux de caractère alternatif, il ne s’agit toutefois
pas de la seule interprétation possible sur la base du libellé de l’article 22.
   108. L’article 22 de la CIEDR doit être interprété dans son contexte.
Cette disposition fait référence à deux conditions préalables, à savoir la
négociation et la procédure sous les auspices du Comité de la CIEDR qui
est régie par les articles 11 à 13 de la convention. Selon le paragraphe 1 de
l’article 11, si un Etat partie estime qu’un autre Etat partie « n’applique
pas les dispositions de la … Convention, il peut appeler l’attention du
Comité sur la question » ; celui-ci « transmet alors la communication à
l’Etat partie intéressé », lequel doit, dans les trois mois, « soumet[tre] au
Comité des explications ou déclarations écrites éclaircissant la question et
indiquant, le cas échéant, les mesures qui peuvent avoir été prises … pour
remédier à la situation ». Aux termes du paragraphe 2 de l’article 11, « si,
dans un délai de six mois à compter de la date de réception de la commu-
nication originale par l’Etat destinataire, la question n’est pas réglée à la
satisfaction des deux Etats, par voie de négociations bilatérales ou par
toute procédure qui serait à leur disposition », chacun d’eux a le droit de
renvoyer la question devant le Comité par une seconde communication.
   109. En application de l’alinéa a) du paragraphe 1 de l’article 12 de la
CIEDR, une fois que le Comité a obtenu les renseignements nécessaires,
son président désigne une commission de conciliation ad hoc dont les
bons oﬃces sont mis à la disposition des Etats concernés « aﬁn de parve-
nir à une solution amiable de la question ». Le paragraphe 1 de l’article 13
prévoit que la Commission, après avoir étudié la question sous tous ses
aspects, communique au président du Comité un rapport, dans lequel
ﬁgurent « les recommandations qu’elle juge opportunes en vue de parve-
nir à un règlement amiable du diﬀérend ». En application du paragraphe 2
de l’article 13, les Etats concernés doivent, dans les trois mois suivant la
réception de ces recommandations transmises par le président du Comité,
faire savoir à celui-ci « s’ils acceptent, ou non, les recommandations
contenues dans le rapport de la Commission ». Les références au règle-
ment « amiable » du diﬀérend et à l’acceptation des recommandations de
la Commission par les Etats concernés indiquent, de l’avis de la Cour, que
la procédure sous les auspices du Comité vise à permettre à ces Etats de
parvenir à un accord pour régler leur diﬀérend.
   110. La Cour estime dès lors que la « négociation » et les « procédures
expressément prévues par [la] Convention » constituent deux moyens de
parvenir au même objectif, à savoir le règlement d’un diﬀérend par voie
d’accord. La négociation et la procédure sous les auspices du Comité
reposent l’une et l’autre sur la volonté des Etats parties de rechercher un

45

600         application de la cirft et de la ciedr (arrêt)

accord pour régler leur diﬀérend. Il s’ensuit que, si elles devaient être
tenues pour des conditions cumulatives, les Etats devraient tenter de
négocier en vue de convenir d’un règlement de leur diﬀérend puis, après
l’échec de leurs négociations, porter la question devant le Comité en vue
d’engager une nouvelle négociation visant, là encore, à convenir d’un
règlement. La Cour estime que pareille interprétation n’est pas étayée par
le contexte de l’article 22 de la CIEDR, dont il ressort plutôt qu’il ne
serait pas raisonnable d’imposer aux Etats parties ayant déjà échoué dans
leur tentative de règlement par voie de négociation d’engager une nou-
velle série de négociations conformément aux modalités prévues aux
articles 11 à 13 de la CIEDR.
   111. La Cour estime que l’article 22 de la CIEDR doit également être
interprété à la lumière de l’objet et du but de la convention. Au para-
graphe 1 de l’article 2 de la CIEDR, les Etats parties s’engagent à éliminer
la discrimination raciale « sans retard ». Aux articles 4 et 7, ils s’engagent
à éliminer toute incitation à la discrimination raciale et à lutter contre les
préjugés conduisant à une telle discrimination en adoptant « immédiate-
ment des mesures positives », selon la première de ces dispositions, et des
« mesures immédiates et eﬃcaces », aux termes de la seconde. Le préam-
bule de la CIEDR met encore en exergue la détermination des Etats à
prendre toutes les mesures nécessaires pour l’élimination « rapide » de la
discrimination raciale. La Cour considère, au regard de ces dispositions,
que les Etats parties avaient pour objectif d’éliminer eﬀectivement et rapi-
dement toutes les formes de discrimination raciale. Or un tel objectif
pourrait, de l’avis de la Cour, être plus diﬃcile à atteindre si les condi-
tions procédurales préalables énoncées à l’article 22 étaient cumulatives.
   112. La Cour relève que les deux Parties invoquent les travaux prépa-
ratoires de la CIEDR à l’appui de leurs arguments respectifs concernant
le caractère alternatif ou cumulatif des conditions procédurales préalables
énoncées à l’article 22 de cet instrument. Le caractère alternatif des condi-
tions procédurales préalables ressortant suﬃsamment clairement de l’in-
terprétation du sens ordinaire des termes de l’article 22 lus dans leur
contexte et à la lumière de l’objet et du but de la convention, la Cour est
d’avis que point n’est besoin pour elle d’examiner les travaux prépara-
toires de la CIEDR.
   113. La Cour conclut que l’article 22 de la CIEDR subordonne sa
compétence au respect de conditions préalables de caractère alternatif. Le
Comité de la CIEDR n’ayant pas été saisi du diﬀérend entre les Parties,
la Cour recherchera seulement si celles-ci ont tenté d’en négocier le règle-
ment.

2. La question de savoir si les Parties ont tenté de négocier un règlement de
   leur différend relatif à la CIEDR
  114. La Fédération de Russie fait valoir que, bien que les Parties aient
échangé des accusations et des réponses, l’Ukraine n’a pas négocié de
bonne foi au sens de l’article 22 de la CIEDR. Selon la Fédération de Rus-

46

601         application de la cirft et de la ciedr (arrêt)

sie, les notes verbales de l’Ukraine abondaient en accusations, notamment
d’occupation et d’agression, qui n’ont fait qu’aggraver les tensions entre
les Parties. Le défendeur est d’avis que l’Ukraine n’a jamais cherché à
résoudre le diﬀérend qui les oppose, son seul objectif étant que la respon-
sabilité de la Fédération de Russie soit engagée au moyen de la saisine de
la Cour. Il se réfère également aux échanges diplomatiques qu’ont eus les
Parties en 2014, soulignant que l’Ukraine imposait des délais très courts à
l’organisation de rencontres entre les Parties et qu’elle lui reprochait, à
tort, de ne pas répondre favorablement à ses propositions de négociation.
La Fédération de Russie admet que les représentants des Parties se sont
ﬁnalement rencontrés pour négocier face à face, mais aﬃrme que l’Ukraine
n’a pas agi de bonne foi au cours de ces négociations car elle campait sur
ses positions, refusant de prévoir le temps nécessaire à l’examen par cha-
cune des Parties de la position et des allégations de l’autre. La Fédération
de Russie aﬃrme également que les rencontres aux ﬁns de négociation
étaient beaucoup trop brèves en raison des choix opérés par l’Ukraine, et
que, en conséquence, peu de progrès ont été réalisés.

                                     *
   115. L’Ukraine plaide qu’elle a engagé des négociations en toute bonne
foi, adressant de multiples notes verbales à la Fédération de Russie, fai-
sant des propositions concrètes pour l’organisation des pourparlers et
donnant une liste détaillée des actes de discrimination raciale dont fai-
saient l’objet, selon elle, les communautés ukrainienne et tatare de Cri-
mée. L’Ukraine soutient que ses tentatives de négocier directement avec
la Fédération de Russie sont restées sans réponse sur le fond, puisque
celle-ci n’a répondu à aucune des notes verbales concernant ses violations
alléguées de la CIEDR que l’Ukraine lui a adressées avant le dépôt de la
requête. L’Ukraine avance qu’elle a néanmoins persévéré dans ses eﬀorts
pour dialoguer avec la Fédération de Russie, envoyant notamment ses
représentants à trois réunions à Minsk. Elle aﬃrme avoir bien pris soin de
signiﬁer à la Fédération de Russie les faits qu’elle estimait être des viola-
tions de la CIEDR et lui avoir donné maintes occasions de répondre pen-
dant une période de deux ans. L’Ukraine fait valoir qu’elle n’a saisi la
Cour que lorsqu’il est devenu manifeste que toute nouvelle tentative de
négocier serait vaine, puisqu’aucun progrès n’avait été accompli et que les
Parties campaient sur leurs positions. Le demandeur conteste également
les allégations du défendeur tendant à le taxer de mauvaise foi dans la
conduite des négociations relatives à la CIEDR.


                                    * *
   116. La Cour a déjà eu l’occasion d’examiner la notion de « négocia-
tion » au sens de l’article 22 de la CIEDR. Dans l’aﬀaire relative à l’Appli-
cation de la convention internationale sur l’élimination de toutes les formes

47

602          application de la cirft et de la ciedr (arrêt)

de discrimination raciale (Géorgie c. Fédération de Russie), elle a déclaré
que
      « des négociations … se distinguent de simples protestations ou
      contestations. Les négociations ne se ramènent pas à une simple
      opposition entre les opinions ou intérêts juridiques des deux parties,
      ou à l’existence d’une série d’accusations et de réfutations, ni même
      à un échange de griefs et de contre-griefs diamétralement opposés.
      En cela, la notion de « négociation » se distingue de celle de « diﬀé-
      rend » et implique, à tout le moins, que l’une des parties tente vrai-
      ment d’ouvrir le débat avec l’autre partie en vue de régler le
      diﬀérend. » (Exceptions préliminaires, arrêt, C.I.J. Recueil 2011 (I),
      p. 132, par. 157 ; voir également Usines de pâte à papier sur le fleuve
      Uruguay (Argentine c. Uruguay), arrêt, C.I.J. Recueil 2010 (I),
      p. 68, par. 150 ; Plateau continental de la mer du Nord (République
      fédérale d’Allemagne/Danemark ; République fédérale d’Allemagne/
      Pays-Bas), arrêt, C.I.J. Recueil 1969, p. 47-48, par. 87 ; Trafic ferro-
      viaire entre la Lithuanie et la Pologne, avis consultatif, 1931, C.P.J.I.
      série A/B no 42, p. 116.)
La Cour a également déclaré qu’« il n’[était] … pas nécessaire qu’un
accord [fût] eﬀectivement conclu entre les parties au diﬀérend pour prou-
ver qu’il y a[vait] eu tentative de négociation ou négociation » (C.I.J.
Recueil 2011 (I), p. 132, par. 158), et que « pour que [fût] remplie la
condition préalable de négociation prévue par [la] clause [compromissoire
d’un traité], ladite négociation d[evait] porter sur l’objet de l’instrument
qui la renferm[ait] » (ibid., p. 133, par. 161).
   117. La Cour a en outre jugé qu’« il n’[était] satisfait à la condition
préalable de tenir des négociations que lorsque celles-ci [avaient] échoué,
[étaient] devenues inutiles ou [avaient] abouti à une impasse » (ibid.,
p. 133, par. 159). Elle l’a conﬁrmé dans l’aﬀaire relative à des Questions
concernant l’obligation de poursuivre ou d’extrader (Belgique c. Sénégal),
où, bien que la Belgique eût adressé au Sénégal quatre notes verbales et
engagé avec lui des négociations, ces démarches n’avaient pas abouti au
règlement de leur diﬀérend (arrêt, C.I.J. Recueil 2012 (II), p. 446,
par. 58-59).
   118. La Cour note que, le 23 septembre 2014, l’Ukraine a adressé à la
Fédération de Russie sa première note verbale au sujet de violations allé-
guées de la CIEDR. Dans cette note, l’Ukraine énumérait un certain
nombre de mesures mises en œuvre par la Fédération de Russie qui, à son
sens, étaient contraires à la convention, ainsi que les droits ainsi violés, et
indiquait que « la partie ukrainienne propos[ait] à la partie russe de discu-
ter de l’application de la [CIEDR] et, en particulier, de l’engagement de la
responsabilité juridique internationale conformément au droit internatio-
nal ». Le 16 octobre 2014, la Fédération de Russie a fait savoir à l’Ukraine
qu’elle était disposée à mener des négociations sur l’interprétation et l’ap-
plication de la CIEDR. Le 29 octobre 2014, le demandeur a adressé au
défendeur une deuxième note verbale l’invitant à une rencontre le

48

603          application de la cirft et de la ciedr (arrêt)

21 novembre 2014 pour négocier face à face. La Fédération de Russie a
répondu le 27 novembre 2014, alors que la date proposée par l’Ukraine
pour la tenue de la réunion était passée. L’Ukraine a envoyé une troi-
sième note verbale le 15 décembre 2014, proposant une rencontre aux ﬁns
de négociation le 23 janvier 2015. La Fédération de Russie a répondu le
11 mars 2015, alors que la date proposée par l’Ukraine était passée. En
ﬁn de compte, les Parties ont tenu trois cycles de négociations à Minsk
entre avril 2015 et décembre 2016.
   119. Les notes verbales échangées entre les Parties mentionnaient
expressément la CIEDR, de même que les droits et obligations découlant
de cette convention. Dans ces notes verbales, l’Ukraine a exprimé ses vues
concernant les violations alléguées de la convention, et la Fédération de
Russie a eu amplement l’occasion de répondre aux allégations ainsi for-
mulées. La Cour tient donc pour établi que ces échanges diplomatiques
concernaient l’objet du diﬀérend dont elle est saisie ici, tel qu’il a été déﬁni
aux paragraphes 31-32 du présent arrêt.
   120. La Cour fait observer que les négociations entre les Parties ont
duré environ deux ans et ont consisté à la fois en des échanges de corres-
pondance diplomatique et en des rencontres entre représentants, ce qui, à
son sens, et malgré l’échec des Parties à parvenir à un règlement négocié,
indique que l’Ukraine a véritablement tenté de négocier. La Cour constate
en outre que les Parties, au ﬁl de leurs échanges diplomatiques, n’ont pas
fondamentalement modiﬁé leurs positions respectives. Elle en déduit que
les négociations entre les Parties étaient devenues inutiles ou avaient
abouti à une impasse lorsque l’Ukraine a déposé sa requête sur le fonde-
ment de l’article 22 de la CIEDR.
   121. En conséquence, la Cour conclut que les conditions procédurales
préalables auxquelles est subordonnée sa compétence au titre de l’ar-
ticle 22 de la CIEDR sont remplies dans les circonstances de l’espèce. Elle
a donc compétence pour connaître des demandes formulées par l’Ukraine
sur le fondement de la CIEDR.

                               C. Recevabilité
   122. La Cour se penchera à présent sur l’exception d’irrecevabilité que
la Fédération de Russie a soulevée à l’égard de la partie de la requête de
l’Ukraine comportant les demandes fondées sur la CIEDR au motif que
l’Ukraine n’a pas démontré que les voies de recours internes avaient été
épuisées lorsqu’elle a saisi la Cour.

                                      * *
  123. La Fédération de Russie soutient que la règle de l’épuisement des
voies de recours internes est solidement établie en droit international et
qu’elle s’applique aussi aux réclamations interétatiques présentées sur le
fondement de la CIEDR. Cette règle, aﬃrme la Fédération de Russie,
exige que les réclamations à raison de violations alléguées de droits indi-

49

604         application de la cirft et de la ciedr (arrêt)

viduels soient, en substance, identiques à celles portées au préalable
devant les juridictions nationales. Il s’ensuit, de son point de vue, que les
allégations formulées par l’Ukraine dans sa requête auraient dû faire l’ob-
jet d’actions intentées devant des juridictions internes pour discrimination
raciale. La Fédération de Russie plaide en outre que, dans son exposé
écrit, l’Ukraine a formulé ses revendications diﬀéremment de celles qui
ﬁguraient dans sa requête et son mémoire aﬁn de faire échec à l’exception
fondée sur la règle de l’épuisement des voies de recours internes.
   124. Pour le défendeur, il ressort clairement du paragraphe 3 de l’ar-
ticle 11 et de l’alinéa a) du paragraphe 7 de l’article 14 de la CIEDR que la
règle de l’épuisement des voies de recours internes s’applique aux demandes
fondées sur la convention. Le défendeur ajoute que l’application de la règle
de l’épuisement des voies de recours internes s’inscrit dans le droit ﬁl de
l’article 6 de la CIEDR, qui impose aux Etats parties l’obligation d’assurer
« une protection et une voie de recours eﬀectives, devant les tribunaux natio-
naux et autres organismes d’Etat compétents », à toute personne relevant de
leur juridiction. La Fédération de Russie considère également que l’applica-
tion de la règle de l’épuisement des voies de recours internes est conforme à
la position adoptée dans d’autres instruments relatifs aux droits de l’homme,
et qu’elle est conﬁrmée par les Articles de la Commission du droit interna-
tional sur la responsabilité de l’Etat pour fait internationalement illicite.
   125. La Fédération de Russie invoque par ailleurs la position du
Comité de la CIEDR selon laquelle les recours internes doivent être épui-
sés même lorsqu’il existe des doutes quant à leur eﬀectivité. Le défendeur
soutient que l’Ukraine n’a pas établi que les recours internes avaient été
épuisés, ou des actions intentées devant des juridictions internes, avant
que soit introduite l’instance sur le fondement de l’article 22 de la CIEDR.
En outre, selon la Fédération de Russie, les réclamations portées devant
des juridictions internes dont l’Ukraine fait état n’avaient pas trait à des
allégations de discrimination raciale.

                                      *
   126. L’Ukraine aﬃrme pour sa part que les recours internes ne doivent
avoir été épuisés que lorsqu’un Etat présente une réclamation au nom
d’un ou de plusieurs de ses ressortissants. Selon le demandeur, cette règle
ne trouve nullement à s’appliquer dans la présente aﬀaire, étant donné
que les demandes de l’Ukraine portent sur le comportement systématique
qu’aurait adopté la Fédération de Russie, et que l’Ukraine invoque les
droits qu’elle tient, en tant qu’Etat, de la CIEDR. L’Ukraine soutient que
l’exception de la Fédération de Russie n’emporte pas la conviction
puisqu’elle n’a pas introduit la présente instance pour faire valoir des
droits individuels. Au contraire, l’Ukraine demande qu’il soit mis ﬁn à
« la campagne systématique de discrimination raciale » à laquelle se livre-
rait la Fédération de Russie en violation de la CIEDR.
   127. L’Ukraine indique que la structure de la CIEDR et le libellé clair
de ses dispositions contredisent l’argument de la Fédération de Russie.

50

605         application de la cirft et de la ciedr (arrêt)

Elle souligne que les références à la règle de l’épuisement des voies de
recours internes ﬁgurent dans la deuxième partie de la CIEDR, qui est
consacrée à la procédure devant le Comité de la CIEDR, tandis que l’ar-
ticle 22 se trouve dans la troisième partie de la convention, dans laquelle
il n’est fait aucune mention de cette règle. L’Ukraine en déduit que la
règle de l’épuisement des voies de recours internes ne s’applique que dans
le cadre de la procédure sous les auspices du Comité. L’Ukraine ajoute
que, en tout état de cause, le paragraphe 3 de l’article 11 et l’alinéa a) du
paragraphe 7 de l’article 14 de la CIEDR n’ont aucune pertinence dans la
présente aﬀaire : tout d’abord, en tant qu’Etat souverain, l’Ukraine ne
saurait être présumée devoir se soumettre aux juridictions internes d’un
autre Etat souverain ; ensuite, il aurait été vain de saisir les tribunaux
russes, étant donné qu’elle ne pouvait attendre de ceux-ci qu’ils examinent
ses réclamations de manière équitable.
   128. L’Ukraine aﬃrme que les aﬀaires portées devant des juridictions
compétentes en matière de protection des droits de l’homme que la Fédé-
ration de Russie met en avant concernent toutes des réclamations de par-
ticuliers ou d’organisations non gouvernementales agissant au nom de
particuliers. L’Ukraine s’appuie sur la jurisprudence de la Cour euro-
péenne des droits de l’homme et celle de la Commission africaine des
droits de l’homme et des peuples, qui, selon elle, conﬁrment sa thèse selon
laquelle la règle de l’épuisement des voies de recours internes ne s’ap-
plique pas dans la présente aﬀaire. Elle se réfère en particulier à une déci-
sion dans laquelle la Cour européenne des droits de l’homme a jugé que
la règle de l’épuisement des voies de recours internes « ne s’appliqu[ait] …
pas s[i l’Etat demandeur] attaqu[ait] une pratique administrative en
elle-même … sans inviter la Cour à statuer sur chacun des cas qu’il cit[ait]
à titre de preuves ou exemples de cette pratique » (Géorgie c. Fédération de
Russie (II), requête no 38263/08, décision sur la recevabilité, 13 décembre
2011, par. 85). L’Ukraine conclut que la règle de l’épuisement des voies de
recours internes ne s’applique pas dans la présente aﬀaire, de sorte que sa
requête est recevable.

                                     * *
   129. La Cour rappelle que, en vertu du droit international coutumier,
les recours internes doivent être préalablement épuisés lorsqu’un Etat fait
valoir une réclamation au nom d’un ou de plusieurs de ses ressortissants
(Interhandel (Suisse c. Etats-Unis d’Amérique), exceptions préliminaires,
arrêt, C.I.J. Recueil 1959, p. 27 ; Elettronica Sicula S.p.A. (ELSI)
(Etats-Unis d’Amérique c. Italie), arrêt, C.I.J. Recueil 1989, p. 42, par. 50 ;
Ahmadou Sadio Diallo (République de Guinée c. République démocratique
du Congo), exceptions préliminaires, arrêt, C.I.J. Recueil 2007 (II), p. 599,
par. 42 ; voir également projet d’articles sur la responsabilité de l’Etat
pour fait internationalement illicite et commentaires y relatifs, Rapport
de la Commission du droit international sur les travaux de sa cin-
quante-troisième session, Annuaire de la Commission du droit internatio-

51

606         application de la cirft et de la ciedr (arrêt)

nal, 2001, vol. II, deuxième partie, p. 120-121 ; projet d’articles sur la
protection diplomatique et commentaires y relatifs, Rapport de la Com-
mission du droit international sur les travaux de sa cinquante-huitième
session, Annuaire de la Commission du droit international, 2006, vol. II,
deuxième partie, p. 44).
   130. La Cour note que, selon l’Ukraine, la Fédération de Russie a
entrepris une campagne soutenue de discrimination raciale, qui s’est tra-
duite par des actes répétés sur une durée non négligeable, à partir de 2014,
à l’encontre des communautés ukrainienne et tatare de Crimée. La Cour
note également que, si l’Ukraine cite des cas individuels dans ses exposés,
c’est à titre d’exemples des actes par lesquels la Fédération de Russie aurait
mené une campagne de discrimination raciale. La Cour estime donc que,
par sa requête fondée sur l’article 22 de la CIEDR, l’Ukraine ne prend pas
fait et cause pour un ou plusieurs de ses ressortissants, mais reproche à la
Fédération de Russie, sur le fondement de la CIEDR, le comportement
systématique que celle-ci aurait adopté s’agissant du traitement réservé
aux communautés ukrainienne et tatare de Crimée. Compte tenu de ce qui
précède, la Cour conclut que la règle de l’épuisement des voies de recours
internes ne s’applique pas dans les circonstances de l’espèce.
   131. Cette conclusion de la Cour est sans préjudice de la question de
savoir si la Fédération de Russie a eﬀectivement entrepris la campagne de
discrimination raciale alléguée par l’Ukraine, manquant de ce fait aux
obligations lui incombant au titre de la CIEDR. Il s’agit là d’une question
que la Cour examinera au stade du fond.
   132. La Cour conclut que l’exception d’irrecevabilité que la Fédération
de Russie a soulevée à l’égard de la requête de l’Ukraine en ce qu’elle a
trait à la CIEDR doit être rejetée.

                                         *
   133. Il découle des conclusions exposées ci-dessus que les exceptions
soulevées par la Fédération de Russie quant à la compétence de la Cour
au titre de l’article 22 de la CIEDR et à la recevabilité de la requête de
l’Ukraine en ce qu’elle a trait à la CIEDR doivent être rejetées. Partant,
la Cour conclut qu’elle a compétence pour connaître des demandes pré-
sentées par l’Ukraine sur le fondement de la CIEDR, et que la requête de
l’Ukraine, en ce qu’elle a trait à ces demandes, est recevable.

                                         *
                                     *       *

  134. Par ces motifs,
  La Cour,
  1) Par treize voix contre trois,
   Rejette l’exception préliminaire soulevée par la Fédération de Russie
selon laquelle la Cour n’a pas compétence sur la base du paragraphe 1 de

52

607         application de la cirft et de la ciedr (arrêt)

l’article 24 de la convention internationale pour la répression du ﬁnance-
ment du terrorisme ;
  pour : M. Yusuf, président ; MM. Abraham, Bennouna, Cançado Trindade,
    Mme Donoghue, M. Gaja, Mme Sebutinde, MM. Bhandari, Robinson,
    Crawford, Salam, Iwasawa, juges ; M. Pocar, juge ad hoc ;
  contre : Mme Xue, vice-présidente ; M. Tomka, juge ; M. Skotnikov,
    juge ad hoc ;
  2) Par treize voix contre trois,
   Dit qu’elle a compétence sur la base du paragraphe 1 de l’article 24 de
la convention internationale pour la répression du ﬁnancement du terro-
risme pour connaître des demandes formulées par l’Ukraine sur le fonde-
ment de cette convention ;
  pour : M. Yusuf, président ; MM. Abraham, Bennouna, Cançado Trindade,
    Mme Donoghue, M. Gaja, Mme Sebutinde, MM. Bhandari, Robinson,
    Crawford, Salam, Iwasawa, juges ; M. Pocar, juge ad hoc ;
  contre : Mme Xue, vice-présidente ; M. Tomka, juge ; M. Skotnikov,
    juge ad hoc ;
  3) Par quinze voix contre une,
   Rejette l’exception préliminaire soulevée par la Fédération de Russie
selon laquelle la Cour n’a pas compétence sur la base de l’article 22 de la
convention internationale sur l’élimination de toutes les formes de discri-
mination raciale ;
  pour : M. Yusuf, président ; Mme Xue, vice-présidente ; MM. Tomka, Abra-
    ham, Bennouna, Cançado Trindade, Mme Donoghue, M. Gaja, Mme Sebu-
    tinde, MM. Bhandari, Robinson, Crawford, Salam, Iwasawa, juges ;
    M. Pocar, juge ad hoc ;
  contre : M. Skotnikov, juge ad hoc ;
  4) A l’unanimité,
   Rejette l’exception préliminaire d’irrecevabilité soulevée par la Fédéra-
tion de Russie à l’égard de la requête de l’Ukraine en ce qu’elle a trait aux
demandes formulées sur le fondement de la convention internationale sur
l’élimination de toutes les formes de discrimination raciale ;
  5) Par quinze voix contre une,
   Dit qu’elle a compétence sur la base de l’article 22 de la convention
internationale sur l’élimination de toutes les formes de discrimination
raciale pour connaître des demandes formulées par l’Ukraine sur le fon-
dement de cette convention, et que la requête, en ce qu’elle a trait à ces
demandes, est recevable.
  pour : M. Yusuf, président ; Mme Xue, vice-présidente ; MM. Tomka, Abra-
    ham, Bennouna, Cançado Trindade, Mme Donoghue, M. Gaja, Mme Sebu-
    tinde, MM. Bhandari, Robinson, Crawford, Salam, Iwasawa, juges ;
    M. Pocar, juge ad hoc ;
  contre : M. Skotnikov, juge ad hoc.

53

608         application de la cirft et de la ciedr (arrêt)

   Fait en français et en anglais, le texte français faisant foi, au Palais de
la Paix, à La Haye, le huit novembre deux mille dix-neuf, en trois exem-
plaires, dont l’un restera déposé aux archives de la Cour et les autres
seront transmis respectivement au Gouvernement de l’Ukraine et au
Gouvernement de la Fédération de Russie.

                                                   Le président,
                                      (Signé) Abdulqawi Ahmed Yusuf.
                                                     Le greﬃer,
                                          (Signé) Philippe Gautier.




   Mme la juge Xue, vice-présidente, joint à l’arrêt l’exposé de son opinion
dissidente ; MM. les juges Tomka et Cançado Trindade joignent à
l’arrêt les exposés de leur opinion individuelle ; Mme la juge Donoghue et
M. le juge Robinson joignent des déclarations à l’arrêt ; M. le juge ad hoc
Pocar joint à l’arrêt l’exposé de son opinion individuelle ; M. le juge
ad hoc Skotnikov joint à l’arrêt l’exposé de son opinion dissidente.


                                                        (Paraphé) A.A.Y.
                                                         (Paraphé) Ph.G.




54

